19-36300-cgm          Doc 933       Filed 08/06/20 Entered 08/06/20 15:58:53                   Main Document
                                                Pg 1 of 40



Steven J. Reisman
James V. Drew
KATTEN MUCHIN ROSENMAN LLP
575 Madison Avenue
New York, NY 10022
Telephone:    (212) 940-8800
Facsimile:    (212) 940-8776
Email: sreisman@katten.com
Email: james.drew@katten.com

Counsel for the Wind Down Debtors

UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                      )
    In re:                                                            )   Chapter 11
                                                                      )
    BARNEYS NEW YORK, INC., et al.,1                                  )   Case No. 19-36300 (CGM)
                                                                      )
                                     Debtors.                         )   (Jointly Administered)
                                                                      )

              DEBTORS’ SEVENTH OMNIBUS OBJECTION TO CERTAIN CLAIMS
                 (MULTIPLE DEBTOR CLAIMS AND DUPLICATE CLAIMS)

    THIS OBJECTION SEEKS TO DISALLOW AND EXPUNGE CERTAIN FILED
    PROOFS OF CLAIM.

    CLAIMANTS RECEIVING THIS OBJECTION SHOULD LOCATE THEIR NAMES
    AND THEIR CLAIMS IDENTIFIED ON SCHEDULES 1–2 TO THE PROPOSED
    ORDER ATTACHED AS EXHIBIT B TO THIS OBJECTION.


             The above-captioned debtors and debtors in possession (collectively, the “Wind Down

Debtors”) file this omnibus objection (this “Objection”) with respect to each of the claims set forth

on Schedules 1–2 to Exhibit B attached hereto (each, a “Disputed Claim,” each claimant


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.
19-36300-cgm              Doc 933       Filed 08/06/20 Entered 08/06/20 15:58:53           Main Document
                                                    Pg 2 of 40



thereunder, a “Claimant,” and collectively, the “Disputed Claims” and “Claimants,” respectively)

pursuant to section 502(b) of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as

amended, the “Bankruptcy Code”), Rule 3007 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), Rule 9013-1(b) of the Local Rules of the Bankruptcy Court for the

Southern District of New York (the “Local Rules”) and this Court’s Objection Procedures Order

(as defined herein). In support of this Objection, the Wind Down Debtors submit the declaration

of Christopher A. Good, a Director at M-III Advisors, LP, financial advisor to the Wind Down

Debtors        and        the    Plan    Administrator   (“M-III”),    attached   hereto   as   Exhibit A

(the “Good Declaration”).               In further support of this Objection, the Wind Down Debtors

respectfully state as follows.

                                                 Relief Requested

          1.          The Wind Down Debtors request entry of an order, substantially in the form

 attached hereto as Exhibit B (the “Proposed Order”), pursuant to section 502(b) of the

 Bankruptcy Code, Bankruptcy Rule 3007, and the Objection Procedures Order, disallowing and

 expunging the claims identified on:

                     a.         Schedule 1 to the Proposed Order because such claims are filed against
                                multiple Wind Down Debtor entities, or are identical, separate claims filed
                                against different Wind Down Debtor entities (the “Multiple Debtor
                                Claims”); and

                     b.         Schedule 2 to the Proposed Order because they are duplicates of, amended
                                by, or superseded by, claims that have already been filed (the “Duplicate
                                Claims”).

                                              Jurisdiction and Venue

          2.         The United States Bankruptcy Court for the Southern District of New York

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Amended Standing Order of Reference from the United States District Court for the Southern



                                                         2
19-36300-cgm       Doc 933     Filed 08/06/20 Entered 08/06/20 15:58:53               Main Document
                                           Pg 3 of 40



 District of New York, dated January 31, 2012. The Wind Down Debtors confirm their consent,

 pursuant to Bankruptcy Rule 7008, to the entry of a final order by the Court in connection with

 this Objection to the extent that it is later determined that the Court, absent consent of the parties,

 cannot enter final orders or judgments in connection herewith consistent with Article III of the

 United States Constitution.

         3.    Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         4.    The statutory bases for the relief requested herein are sections 105(a), 502(b), 503,

 and 507 of the Bankruptcy Code, and Bankruptcy Rule 3007.

                                            Background

         5.    On August 6, 2019, each of the Wind Down Debtors filed a voluntary petition for

 relief under chapter 11 of the Bankruptcy Code. At the time of filing the petitions, the Wind

 Down Debtors were operating their businesses and managing their properties as debtors in

 possession pursuant to section 1107(a) and 1108 of the Bankruptcy Code. On August 7, 2019,

 the Court entered an order authorizing the joint administration and procedural consolidation of

 the chapter 11 cases pursuant to Bankruptcy Rule 1015(b) [Docket No. 41]. On August 15, 2019,

 the United States Trustee for the Southern District of New York (the “U.S. Trustee”) appointed

 an official committee of unsecured creditors pursuant to section 1102 of the Bankruptcy Code

 (the “Committee”) [Docket No. 131].

         6.    On November 15, 2019, the Wind Down Debtors filed the Joint Chapter 11 Plan

 of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 527] (the “Plan”), the Disclosure

 Statement for the Joint Chapter 11 Plan of Barneys New York, Inc. and its Debtor Affiliates

 [Docket No. 528], and the Debtors’ Motion for Entry of an Order Approving (I) the Adequacy of

 the Disclosure Statement; (II) Solicitation Notice Procedures; (III) Forms of Ballots and Notices

 in Connection Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 529]. The


                                                   3
19-36300-cgm      Doc 933      Filed 08/06/20 Entered 08/06/20 15:58:53              Main Document
                                           Pg 4 of 40



 Wind Down Debtors filed revised versions of their Disclosure Statement on December 9, 2019

 [Docket No. 579], December 16, 2019 [Docket No. 596] and December 18, 2019 [Docket No.

 611]. The Court entered the Order Approving (I) the Adequacy of the Disclosure Statement;

 (II) Solicitation and Notice Procedures; (III) Forms of Ballots and Notices in Connection

 Therewith; and (IV) Certain Dates with Respect Thereto [Docket No. 612] on December 19,

 2019.

         7.    Following the Wind Down Debtors’ Confirmation Hearing on February 4, 2020,

 the Court entered Findings of Fact, Conclusions of Law, and Order Confirming the Joint Chapter

 11 Plan of Barneys New York, Inc. and its Debtor Affiliates [Docket No. 789] (the “Confirmation

 Order”), on February 5, 2020. The Effective Date of the Plan occurred on February 11, 2020.

 [Docket. No. 797].

                                The Claims Reconciliation Process

         8.     On September 4, 2019, the Court entered an Order (A) Setting Bar Date for

 Submitting Proofs of Claim, (B) Approving Procedures for Submitting Proofs of Claim,

 (C) Approving Notice Thereof, and (D) Granting Related Relief [Docket No. 214]

 (the “Bar Date Order”) establishing certain dates and deadlines for filing proofs of claim

 (collectively, “Proofs of Claims”) in these chapter 11 cases. Among other things, the Bar Date

 Order established the following deadlines: (a) 11:59 p.m., prevailing Eastern Time, on the date

 that was twenty-eight days following completion of service of the Bar Date Notice (as defined in

 the Bar Date Order) as set forth therein, i.e., October 17, 2019 (the “General Claims Bar Date”)

 as the last date and time for certain creditors (including, without limitation, individuals,

 partnerships, corporations, joint ventures, and trusts), other than governmental units, to file Proofs

 of Claims based on prepetition claims, including claims arising under section 503(b)(9) of the

 Bankruptcy Code, against any Debtor; (b) for parties with scheduled pre-petition claims that were


                                                  4
19-36300-cgm       Doc 933     Filed 08/06/20 Entered 08/06/20 15:58:53               Main Document
                                           Pg 5 of 40



 later amended by the Wind Down Debtors, the later of (i) the General Claims Bar Date or

 (ii) 11:59 p.m., prevailing Eastern Time, on the date that is thirty-five days after the date on which

 the Wind Down Debtors provide notice of an amendment, as the last date and time for such parties

 to file Proofs of Claims against any Debtor (the “Supplemental Bar Date”); and (c) February 3,

 2020, at 11:59 p.m., prevailing Eastern Time, as the last date and time for government units to

 file Proofs of Claims based on pre-petition claims against any Debtor (the “Pre-Petition

 Government Claims Bar Date”).

         9.      On September 17, 2019, the Wind Down Debtors filed their Statements of

 Financial Affairs and Schedules of Assets and Liabilities (collectively, the “Schedules”), as

 required by section 521 of the Bankruptcy Code pursuant to Bankruptcy Rule 1007 and the Order

 (I) Extending Time to File Schedules of Assets and Liabilities, Schedules of Current Income and

 Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of

 Financial Affairs and (II) Granting Related Relief [Docket No. 48].

         10.     On November 25, 2019, the Court entered an Order (I) Setting a Bar Date for

 Filing Proofs of Administrative Claims Against Certain Debtors, (II) Establishing Administrative

 Claims Procedures, (III) Approving the Form and Manner of Filing Proofs of Administrative

 Claims, (IV) Approving Notice of the Administrative Claims Bar Date, and (V) Granting Related

 Relief [Docket No. 551] (the “Administrative Claims Bar Date Order”) establishing certain dates,

 deadlines, and procedures for filing proofs of administrative claims (collectively, “Proofs of

 Administrative Claim”) in these chapter 11 cases. Among other things, the Administrative

 Claims Bar Date Order established: January 10, 2020, at 4:00 p.m., prevailing Eastern Time, as

 the last date and time for certain creditors (including, without limitation, individuals, partnerships,

 joint ventures, and trusts) to file Proofs of Administrative Claims (such date, the “Administrative




                                                   5
19-36300-cgm          Doc 933      Filed 08/06/20 Entered 08/06/20 15:58:53                  Main Document
                                               Pg 6 of 40



    Claims Bar Date”) based on claims entitled to administrative priority (other than claims arising

    under section 503(b)(9) of the Bankruptcy Code) (each, an “Administrative Claim”) arising on or

    prior to December 15, 2019 at 11:59 p.m., prevailing Eastern Time.

           11.     As part of the Plan, the Court established certain dates, deadlines, and procedures

    for filing additional Proofs of Administrative Claim. Among other things, the Plan established

    the following additional deadlines: (a) 30 days after the Confirmation Date, i.e., March 6, 2020,

    to file Proofs of Administrative Claim based on claims entitled to administrative priority arising

    between December 16, 2019 and February 5, 2020 (the “Pre-Confirmation Claims Bar Date”),

    and (b) 30 days after the Effective Date, i.e., March 12, 2020, to file Proofs of Administrative

    Claim based on claims entitled to administrative priority arising after the Confirmation Date (the

    “Post-Confirmation Claims Bar Date,” and together with the General Claims Bar Date,

    Supplemental Claims Bar Date, Pre-Petition Government Claims Bar Date, Administrative

    Claims Bar Date, and Pre-Confirmation Claims Bar Date, the “Bar Dates”). See Plan Art. I(A)(2).

           12.     Due to the large volume of claims in these cases, the Court authorized the Wind

    Down Debtors to file omnibus objections to certain claims in accordance with the procedures set

    forth in the Order (I) Approving (A) Omnibus Claims Objection Procedures and (B) Omnibus

    Claims Satisfaction Procedures, (II) Authorizing the Debtors to File Substantive Omnibus

    Objections to Claims Pursuant to Bankruptcy Rule 3007(c), (d), and (III) Waiving the

    Requirement of Bankruptcy Rule 3007(e)(6) [Docket No. 665] (such procedures thereunder,

    the “Objection Procedures Order”), entered by the Court on January 15, 2020.2




2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection
      Procedures Order.



                                                        6
19-36300-cgm            Doc 933     Filed 08/06/20 Entered 08/06/20 15:58:53          Main Document
                                                Pg 7 of 40



           13.     Following a thorough review of the Proofs of Claim and Proofs of Administrative

    Claim by M-III, the Wind Down Debtors have determined that the Disputed Claims should be

    disallowed and expunged, reclassified, or modified, as the case may be, for the reasons described

    herein and on Schedules 1–2 to the Proposed Order. To ease the administrative burden on the

    Court and the Wind Down Debtors’ estates during the claims reconciliation process, the Wind

    Down Debtors submit this Objection in an omnibus fashion, in accordance with the Bankruptcy

    Rules and the Objection Procedures Order. If the Disputed Claims are not disallowed and

    expunged, reclassified, or modified, as applicable, the potential exists for the relevant Claimants

    to receive an unwarranted recovery against the Wind Down Debtors, to the detriment of other

    similarly-situated creditors. Accordingly, the Wind Down Debtors seek the entry of the Proposed

    Order disallowing and expunging, reclassifying, or modifying, as the case may be, the Disputed

    Claims.

           14.      Pursuant to Bankruptcy Rule 3007 and the Objection Procedures Order, the Wind

    Down Debtors file this Objection to the Disputed Claims on the grounds set forth herein and in

    Schedules 1–2 to the Proposed Order.3 The Wind Down Debtors and their advisors have

    reviewed the Proofs of Claim and Proofs of Administrative Claim filed in these chapter 11 Cases

    and have identified the Disputed Claims that are subject to this Objection. After reviewing the

    Disputed Claims, the Wind Down Debtors do not believe that such amounts accurately represent

    the potential liability, if any, of the Wind Down Debtors or their estates for the Disputed Claims

    asserted therein.




3
      See Fed. R. Bankr. P. 3007(d)(1)–(8); Objection Procedures Order ¶ 1.



                                                         7
19-36300-cgm      Doc 933      Filed 08/06/20 Entered 08/06/20 15:58:53              Main Document
                                           Pg 8 of 40



                                             Objection

        15.     Pursuant to section 502(a) of the Bankruptcy Code, a proof of claim filed under

 section 501 of the Bankruptcy Code is deemed allowed unless a party in interest objects. 11

 U.S.C. § 502(a). Once a party in interest objects, the claimant has the burden to demonstrate the

 validity of the claim. See, e.g., Residential Capital, LLC, 2016 WL 796860, at *9 (S.D.N.Y. Feb.

 22, 2016).

        16.     Section 503(b) of the Bankruptcy Code provides special priority for “actual,

 necessary costs and expenses of preserving the estate, including wages, salaries, or commission

 for services rendered after the commencement of the case.” 11 U.S.C. § 503(b)(1)(A). This

 priority is meant to facilitate a debtor’s reorganization efforts and encourage third parties that

 would otherwise be reluctant to transact business with the debtor in possession. See, Trs. of

 Amalgamated Ins. Fund v. McFarlin’s, Inc., 789 F.2d 98, 101 (2d Cir. 1986) (“Congress granted

 priority to administrative expenses in order to facilitate the efforts of the trustee or debtor in

 possession to rehabilitate the business for the benefit of all the estate’s creditors.”); In re Old

 Carco LLC, 424 B.R. 633, 641–42 (Bankr. S.D.N.Y. 2010) (“Administrative expenses are

 afforded this priority to facilitate the reorganization effort by encouraging third parties, who might

 otherwise be reluctant to deal with a debtor-in-possession, to transact such business. Absent this

 incentive, third parties would refrain from dealing with the debtor-in-possession, thereby

 inhibiting the reorganization effort and harming pre-petition creditors.”) (citations omitted); see

 also In re ASARCO LLC, 441 B.R. 813, 824 (S.D. Tex. 2010), aff'd, In re ASARCO, L.L.C.,

 650 F.3d 593 (5th Cir. 2011) (“The award of administrative expenses for ‘actual and necessary’

 costs . . . provides ‘third parties who lend goods or services necessary to the successful




                                                  8
19-36300-cgm       Doc 933       Filed 08/06/20 Entered 08/06/20 15:58:53           Main Document
                                             Pg 9 of 40



 reorganization of the debtor’s estate’ with priority claims over those of unsecured creditors.”)

 (internal citations omitted).

        17.     Not all of a debtor’s postpetition expenses or obligations warrant administrative

 priority; rather, administrative priority applies only to a select subset of a debtor’s overall

 expenses, and such expenses must be both “actual” and “necessary.”                   See 11 U.S.C.

 § 503(b)(1)(A).    In the Second Circuit, this means that “[a]n expense will be accorded

 administrative status: (1) if it arises out of a transaction between the creditor and the bankrupt’s

 trustee or debtor-in-possession; and (2) only to the extent that the consideration supporting the

 claimant’s right to payment was both supplied to and beneficial to the debtor-in-possession in the

 operation of the business.” In re Enron Corp., 279 B.R. 695, 705-6 (Bankr. S.D.N.Y. 2002)

 (citing Trs. of Amalgamated Ins. Fund, 789 F.2d at 101); accord Food Employers Labor Relations

 Associated v. Great Atlantic & Pacific Tea Company, 620 F. App’x 31, 33 (2d Cir. 2015)

 (summary order); In re A.C.E. Elevator Co., Inc., 347 B.R. 472, 480 (Bankr. S.D.N.Y. 2006).

        18.     Courts in this circuit and elsewhere have consistently construed section

 503(b)(1)(A) narrowly, holding that claims are entitled to administrative priority under the statute

 only to the extent that the consideration underlying the claim provided a “concrete, discernible

 benefit” to the debtor’s estate. See, e.g., In re CIS Corp., 142 B.R. 640, 644 (S.D.N.Y. 1992)

 (denying request to grant administrative priority to claims because the claimant failed to

 demonstrate that the estate derived any “concrete, discernible benefit”); In re Enron Corp., 279

 B.R. at 705 (“The focus on allowance of a priority is to prevent unjust enrichment of the estate,

 not to compensate the creditor for its loss. Thus, a court looks to the actual benefit to the estate,

 not the loss sustained by a creditor.”); Toma Steel Supply, Inc. v. TransAmerican Nat. Gas Corp.

 (In re TransAmerican Nat. Gas Corp.), 978 F.2d 1409, 1416 (5th Cir. 1992) (“The words ‘actual’




                                                  9
19-36300-cgm          Doc 933       Filed 08/06/20 Entered 08/06/20 15:58:53             Main Document
                                               Pg 10 of 40



    and ‘necessary’ have been construed narrowly: the debt must benefit [the] estate and its

    creditors.”) (internal citations omitted).

            19.     A claimant seeking relief under section 503(b)(1)(A) bears a “heavy burden” of

    demonstrating that its claim is entitled to administrative priority. In re Bernard Techs., 342 B.R.

    174, 177 (Bankr. D. Del. 2006); see also In re Drexel Burnham Lambert Grp. Inc., 134 B.R. 482,

    489 (Bankr. S.D.N.Y. 1991) (“The burden of establishing entitlement to priority rests with the

    claimant and ‘should only be granted under extraordinary circumstances, to wit, when the parties

    seeking priority have sustained their burden of demonstrating that their services are actual and

    necessary to preserve the estate.’”) (quoting In re Amfesco Indus., Inc., 81 B.R. 777, 785 (Bankr.

    E.D.N.Y. 1988); In re Kollel Mateh Efraim, LLC, 456 B.R. 185, 194 (S.D.N.Y. 2011) (“The

    claimant must carry the burden of proving entitlement to an administrative claim by showing that

    the expense. . . was a necessary expense. . . [and] directly and substantially benefitted the estate.”)

    (internal quotations omitted); In re Chateaugay Corp., 102 B.R. 335, 353–54 (Bankr. S.D.N.Y.

    1989) (explaining that, for equitable considerations between parties, priorities are to be narrowly

    construed, and “if one claimant is to be preferred over others, the purpose should be clear”)

    (internal quotations and citations omitted).

           A.      Multiple Debtor Claims

            20.     As set forth in more detail on Schedule 1 to the Proposed Order, the Wind Down

    Debtors object to the Multiple Debtor Claims because the Multiple Debtor Claims are improperly

    filed.4 Accordingly, the Wind Down Debtors request that the Court disallow and expunge or

    reduce the Multiple Debtor Claims from the Claims Register, leaving only a single claim against

    one of the Wind Down Debtors, as set forth on Schedule 1.


4
      See Objection Procedures Order ¶ 1(i).



                                                     10
19-36300-cgm          Doc 933        Filed 08/06/20 Entered 08/06/20 15:58:53         Main Document
                                                Pg 11 of 40



          B.       Duplicate Claims

           21.      As set forth in more detail on Schedule 2 to the Proposed Order, the Wind Down

    Debtors object to the Duplicate Claims because the Duplicate Claims duplicate, amend, or are

    superseded by subsequently filed claims.5 Accordingly, the Wind Down Debtors request that the

    Court disallow and expunge the Duplicate Claims from the Claims Register, leaving only a single

    claim that has not been superseded, as set forth on Schedule 2.

                                           Reservation of Rights

           22.      Nothing contained herein is intended or should be construed as an admission as to

    the validity of any claim against the Wind Down Debtors, a waiver of the Wind Down Debtors’

    or any party in interest’s rights to dispute any claims, assert counterclaims, rights of offset or

    recoupment, defenses, object to claims (or other claims or causes of action of a Claimant) on any

    grounds not previously raised in an objection, unless the Bankruptcy Court has allowed a claim

    or ordered otherwise, or seek to estimate any claim at a later date, or an approval or assumption

    of any agreement, contract, or lease under section 365 of the Bankruptcy Code. The Wind Down

    Debtors expressly reserve their right to contest any claim related to the relief sought herein.

    Likewise, if the Court grants the relief sought herein, any payment made pursuant to an order of

    the Court is not intended to be nor should it be construed as an admission as to the validity of any

    claim or a waiver of the Wind Down Debtors’ or any party in interest’s rights to subsequently

    dispute and/or contest such claim.

           Compliance with the Objection Procedures Order and the Bankruptcy Rules

           23.      The Wind Down Debtors respectfully state that the content of this Objection is in

    full compliance with the Objection Procedures Order and the Bankruptcy Rules.


5
      See Fed. R. Bankr. P. 3007(d)(1).



                                                    11
19-36300-cgm         Doc 933    Filed 08/06/20 Entered 08/06/20 15:58:53               Main Document
                                           Pg 12 of 40



          24.    The Wind Down Debtors further respectfully state that notice and service of this

 Objection will be in full compliance with the Objection Procedures Order, the Bankruptcy Rules,

 and Local Rule 9013-(1)(b) for the following reasons:

                a.      This Objection will be filed with the Court and served upon (i) the affected

                        Claimant set forth on each Proof of Claim subject to this Objection or their

                        respective attorney of record, (ii) the U.S. Trustee, and (iii) parties that have

                        filed a request for service of papers under Bankruptcy Rule 2002; and

                b.      With respect to service on Claimants affected by this Objection, the Wind

                        Down Debtors will also serve each such Claimant with a customized

                        Objection Notice tailored, as appropriate, to address the particular creditor,

                        claim, and objection in accordance with the Objection Procedures Order.

                                      Separate Contested Matter

          25.    To the extent that a response is filed regarding any Disputed Claim and the Wind

 Down Debtors are unable to resolve any such response, each such Disputed Claim, and the

 Objection as it pertains to such Disputed Claim, will constitute a separate contested matter as

 contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. Further, the Wind

 Down Debtors request that any order entered by the Court regarding an objection or other reply

 asserted in response to this Objection be deemed a separate order with respect to each Proof of

 Claim.

                                                Notice

          26.    Notice of this Objection will be provided in accordance with the Final Order

 Establishing    Certain    Notice,     Case    Management,       and    Administrative     Procedures

 [Docket No. 207] and the Objection Procedures Order. The Wind Down Debtors submit that, in

 light of the nature of the relief requested, no other or further notice need be given.


                                                   12
19-36300-cgm       Doc 933     Filed 08/06/20 Entered 08/06/20 15:58:53            Main Document
                                          Pg 13 of 40



                                         No Prior Request

        27.     No prior request for the relief sought in this Objection has been made to this or any

 other court.

New York, NY                                   By: /s/ Steven J. Reisman
Dated: August 6, 2020                          Steven J. Reisman
                                               James V. Drew
                                               KATTEN MUCHIN ROSENMAN LLP
                                               575 Madison Avenue
                                               New York, NY 10022
                                               Telephone:    (212) 940-8800
                                               Facsimile:    (212) 940-8776
                                               Email: sreisman@katten.com
                                               Email: james.drew@katten.com

                                               Counsel for the Wind Down Debtors




                                                 13
19-36300-cgm   Doc 933   Filed 08/06/20 Entered 08/06/20 15:58:53   Main Document
                                    Pg 14 of 40



                                  EXHIBIT A

                                Good Declaration
19-36300-cgm          Doc 933        Filed 08/06/20 Entered 08/06/20 15:58:53                     Main Document
                                                Pg 15 of 40




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                   DECLARATION OF CHRISTOPHER A. GOOD
      IN SUPPORT OF WIND DOWN DEBTORS’ OBJECTION TO CERTAIN CLAIMS

             I, Christopher A. Good, pursuant to 28 U.S.C. § 1746, hereby declare under penalty of

perjury as follows:

             1.     I submit this declaration in support of the Wind Down Debtors’ Seventh Omnibus

Objection to Certain Claims (the “Objection”).2 I am a Director at M-III Advisors, LP (“M-III”)

and have served as financial advisor to Barneys New York, Inc. and its affiliates since June 26,

2019. I also serve as Plan Administrator for the Wind-Down Debtors. I have over 10 years of

experience in financial restructuring, investment banking, private equity, interim management,

turnaround, and management consulting across a wide variety of industries, including, but not

limited to, the retail and real-estate industries.

              2.    The statements in this declaration are, except where specifically noted, based on

    my personal knowledge or opinion, on information that I have received from the Wind Down




1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not defined herein shall have the meanings given to such terms in the Objection.



                                                           1
19-36300-cgm      Doc 933     Filed 08/06/20 Entered 08/06/20 15:58:53            Main Document
                                         Pg 16 of 40



 Debtors’ employees or advisors, or employees of M-III working directly with me or under my

 supervision, direction, or control, or from the Wind Down Debtors’ books and records maintained

 in the ordinary course of their business. If I were called upon to testify, I could and would

 competently testify to the facts set forth herein on that basis. I am authorized to submit this

 declaration on behalf of the Wind Down Debtors.

        3.      I have reviewed the Disputed Claims and also reviewed and consulted with certain

 of the Wind Down Debtors’ current employees, advisors and professionals who have reviewed

 the Wind Down Debtors’ Schedules and/or books and records with respect to the Disputed

 Claims. For the reasons set forth in the Objection and Schedules 1–2 to the Proposed Order, I

 have determined that the Disputed Claims fail to comport with the Wind Down Debtors’ books

 and records and thus should not be allowed in the amounts asserted. I therefore believe the

 Disputed Claims should instead be disallowed and expunged, consistent with the treatment for

 each such Disputed Claim set forth on Schedules 1–2 to the Proposed Order, which are more

 reflective of the Wind Down Debtors’ books and records.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: August 6, 2020                              By: /s/ Christopher A. Good
 New York, NY                                       Christopher A. Good
                                                    Director
                                                    M-III Advisors, LP




                                                2
19-36300-cgm   Doc 933   Filed 08/06/20 Entered 08/06/20 15:58:53   Main Document
                                    Pg 17 of 40



                                   EXHIBIT B

                                 Proposed Order
19-36300-cgm          Doc 933        Filed 08/06/20 Entered 08/06/20 15:58:53                    Main Document
                                                Pg 18 of 40




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    BARNEYS NEW YORK, INC., et al.,1                                ) Case No. 19-36300 (CGM)
                                                                    )
                                      Debtors.                      ) (Jointly Administered)
                                                                    )

                    ORDER GRANTING WIND DOWN DEBTORS’ SEVENTH
                       OMNIBUS OBJECTION TO CERTAIN CLAIMS

             Upon the objection (the “Objection”)2 of the above-captioned debtors and debtors in

possession (collectively, the “Wind Down Debtors”) for entry of an order (this “Order”)

disallowing and expunging each of the Disputed Claims, in accordance with the treatment for each

Disputed Claim as described in Schedules 1–2 to this Order, all as more fully set forth in the

Objection; and upon the Good Declaration filed in support of the Objection; and this Court having

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the Southern District of New York,

dated January 31, 2012; and this Court having the power to enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Objection in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409;

and this Court having found that the Wind Down Debtors’ notice of the Objection and opportunity

for a hearing on the Objection were appropriate under the circumstances and no other notice need


1
      The Wind Down Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
      identification number, include: Barneys New York, Inc. (1818); Barney’s Inc. (2980); BNY Catering, Inc.
      (4434); BNY Licensing Corp. (4177); and Barneys Asia Co. LLC (0819). The location of the Wind Down
      Debtors’ service address is c/o Christopher A. Good, as Plan Administrator, M-III Advisory Partners, LP, 130
      West 42nd Street, 17th Floor, New York, NY 10036.

2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Objection.



                                                          1
19-36300-cgm      Doc 933      Filed 08/06/20 Entered 08/06/20 15:58:53             Main Document
                                          Pg 19 of 40



be provided; and this Court having reviewed the Objection and having heard the statements in

support of the relief requested therein at a hearing before this Court (the “Hearing”), if any; and

this Court having determined that the legal and factual bases set forth in the Objection and at the

Hearing, if any, establish just cause for the relief granted herein; and upon all of the proceedings

had before this Court; and after due deliberation and sufficient cause appearing therefor, it is

HEREBY ORDERED THAT:

        1.      The Objection is sustained as set forth herein.

        2.      Each Multiple Debtor Claim identified on Schedule 1 attached hereto is

 disallowed and expunged in its entirety, with only the claim identified under the column

 “Remaining Claim” surviving.

        3.      Each Duplicate Claim identified on Schedule 2 attached hereto is disallowed and

 expunged in its entirety with only the claim identified under the column “Remaining Claim”

 surviving.

        4.      Notwithstanding the relief granted in this Order and any actions taken pursuant to

 such relief, nothing in this Order shall be deemed: (a) an admission as to the validity of any

 prepetition claim against a Debtor entity; (b) a waiver of any party’s right to dispute any

 prepetition claim on any grounds; (c) a promise or requirement to pay any prepetition claim;

 (d) an implication or admission that any particular claim is of a type specified or defined in the

 Objection or any order granting the relief requested by this Order as related to the Objection; (e) a

 request or authorization to assume any prepetition agreement, contract, or lease pursuant to

 section 365 of the Bankruptcy Code; or (f) a waiver of the Wind Down Debtors’ rights under the

 Bankruptcy Code or any other applicable law.




                                                  2
19-36300-cgm      Doc 933      Filed 08/06/20 Entered 08/06/20 15:58:53              Main Document
                                          Pg 20 of 40



        5.      To the extent a response is filed regarding any Disputed Claim, each such Disputed

 Claim, and the Objection as it pertains to such Disputed Claim, will constitute a separate contested

 matter as contemplated by Bankruptcy Rule 9014 and the Objection Procedures Order. This

 Order will be deemed a separate order with respect to each Disputed Claim.

        6.      The Wind Down Debtors are authorized to take all actions necessary to effectuate

 the relief granted in this Order in accordance with the Objection.

        7.      Bankruptcy Management Solutions, Inc. (d/b/a Stretto), the claims agent retained

 in the Debtors’ Chapter 11 cases, is authorized and directed to update the claims register

 maintained in these Chapter 11 cases to reflect the relief granted in this Order.

        8.      Notice of the Objection, as provided therein, shall be deemed good and sufficient

 notice of the Objection, and the requirements set forth in Rule 9013-1(b) of the Local Rules for

 the United States Bankruptcy Court for the Southern District of New York are satisfied.

        9.      Notwithstanding Bankruptcy Rule 6004(h), the terms and conditions of this Order

 are immediately effective and enforceable upon its entry.

        10.     This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

 New York, NY
 Dated: ___________, 2020

                                                     THE HONORABLE CECILIA G. MORRIS
                                                     UNITED STATES BANKRUPTCY JUDGE




                                                 3
19-36300-cgm   Doc 933   Filed 08/06/20 Entered 08/06/20 15:58:53   Main Document
                                    Pg 21 of 40



                                  SCHEDULES
                               19-36300-cgm              Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                      Pg 22 of 40
                                                                          Schedule 1 - Multiple Debtor Claims

                                  Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                          Debtor                                                                                    Debtor
    Name of Claimant      Name         Claim #    Date Filed      Claim Amounts               Name of Claimant      Name           Claim #   Date Filed      Claim Amounts                      for Objection
1   AHESHA             Barneys New      4684      12/27/2019     Administrative: $539.69      AHESHA             Barney's, Inc.      650     12/27/2019     Administrative: $539.69      This claim was filed
    DOUGLAS            York, Inc.                                        Secured: $0.00       DOUGLAS                                                               Secured: $0.00       against multiple Wind
                                                                          Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                               General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                         claim filed against
                                                                           Total: $539.69                                                                             Total: $539.69     different Wind Down
                                                                                                                                                                                         Debtor entities. See
                                                                                                                                                                                         paragraph 20.
2   AXCENT             Barneys New      989      10/17/2019    Administrative: $47,250.00     AXCENT             Barney's, Inc.      450     10/17/2019   Administrative: $47,250.00     This claim was filed
    OUTERWEAR LLC      York, Inc.                                         Secured: $0.00      OUTERWEAR LLC                                                          Secured: $0.00      against multiple Wind
                                                                            Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                               General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                         claim filed against
                                                                        Total: $47,250.00                                                                          Total: $47,250.00     different Wind Down
                                                                                                                                                                                         Debtor entities. See
                                                                                                                                                                                         paragraph 20.
3   AYRAPETYAN,        Barney's, Inc.   708       1/9/2020         Administrative: $0.00      AYRAPETYAN,        Barneys New         5074     1/8/2020        Administrative: $0.00      This claim was filed
    VLADIMIR                                                             Secured: $0.00       VLADIMIR           York, Inc.                                         Secured: $0.00       against multiple Wind
                                                                     Priority: $30,480.00                                                                       Priority: $30,480.00     Down Debtor entities, or
                                                               General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                         claim filed against
                                                                        Total: $30,480.00                                                                          Total: $30,480.00     different Wind Down
                                                                                                                                                                                         Debtor entities. See
                                                                                                                                                                                         paragraph 20.
4   AYRAPETYAN,        Barneys New      5075      1/8/2020     Administrative: $30,480.00     AYRAPETYAN,        Barney's, Inc.      706      1/9/2020    Administrative: $30,480.00     This claim was filed
    VLADIMIR           York, Inc.                                         Secured: $0.00      VLADIMIR                                                               Secured: $0.00      against multiple Wind
                                                                            Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                               General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                         claim filed against
                                                                        Total: $30,480.00                                                                          Total: $30,480.00     different Wind Down
                                                                                                                                                                                         Debtor entities. See
                                                                                                                                                                                         paragraph 20.
5   AZEEZA US, LTD     Barneys New      942      10/17/2019    Administrative: $37,864.60     AZEEZA US, LTD     Barney's, Inc.      476     10/17/2019   Administrative: $37,864.60     This claim was filed
                       York, Inc.                                         Secured: $0.00                                                                             Secured: $0.00      against multiple Wind
                                                                            Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                    General Unsecured:                                                                         General Unsecured:        is an identical, separate
                                                                               $24,800.70                                                                                 $24,800.70     claim filed against
                                                                                                                                                                                         different Wind Down
                                                                        Total: $62,665.30                                                                          Total: $62,665.30     Debtor entities. See
                                                                                                                                                                                         paragraph 20.
6   AZTECH             Barneys New      3897     12/13/2019    Administrative: $59,121.35     AZTECH             Barney's, Inc.      609     12/13/2019   Administrative: $59,121.35     This claim was filed
    MOUNTAIN           York, Inc.                                         Secured: $0.00      MOUNTAIN                                                               Secured: $0.00      against multiple Wind
                                                                            Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                               General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                         claim filed against
                                                                        Total: $59,121.35                                                                          Total: $59,121.35     different Wind Down
                                                                                                                                                                                         Debtor entities. See
                                                                                                                                                                                         paragraph 20.




                                                                                                Page 1 of 9
                                19-36300-cgm              Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                       Pg 23 of 40
                                                                           Schedule 1 - Multiple Debtor Claims

                                   Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                    Debtor
     Name of Claimant      Name         Claim #    Date Filed      Claim Amounts               Name of Claimant      Name           Claim #   Date Filed      Claim Amounts                      for Objection
7    BHAVIK PATEL       Barneys New      5214       1/13/2020    Administrative: $3,040.00     BHAVIK PATEL       Barney's, Inc.      742     1/13/2020     Administrative: $3,040.00     This claim was filed
                        York, Inc.                                         Secured: $0.00                                                                             Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                          Total: $3,040.00                                                                           Total: $3,040.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
8    BINNA HAN          Barney's, Inc.   651      12/27/2019     Administrative: $1,397.38     BINNA HAN          Barneys New         4687    12/27/2019    Administrative: $1,397.38     This claim was filed
                                                                           Secured: $0.00                         York, Inc.                                          Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                          Total: $1,397.38                                                                           Total: $1,397.38     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
9    BRIGHT RIVER       Barneys New      4281     12/19/2019    Administrative: $23,005.81     BRIGHT RIVER       Barney's, Inc.      629     12/19/2019   Administrative: $23,005.81     This claim was filed
     USA LLC            York, Inc.                                         Secured: $0.00      USA LLC                                                                Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $23,005.81                                                                          Total: $23,005.81     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
10   BRIGHT RIVER       Barneys New      4282     12/19/2019    Administrative: $80,252.94     BRIGHT RIVER       Barney's, Inc.      630     12/19/2019   Administrative: $80,252.94     This claim was filed
     USA LLC            York, Inc.                                         Secured: $0.00      USA LLC                                                                Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $80,252.94                                                                          Total: $80,252.94     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
11   CARRIE PRICE       Barneys New      3834     12/12/2019      Administrative: $700.00      CARRIE PRICE       Barney's, Inc.      603     12/12/2019     Administrative: $700.00      This claim was filed
                        York, Inc.                                        Secured: $0.00                                                                             Secured: $0.00       against multiple Wind
                                                                           Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                            Total: $700.00                                                                             Total: $700.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
12   DHURATA MATI       Barneys New      4624     12/26/2019      Administrative: $126.36      DHURATA MATI       Barney's, Inc.      648     12/26/2019     Administrative: $126.36      This claim was filed
                        York, Inc.                                        Secured: $0.00                                                                             Secured: $0.00       against multiple Wind
                                                                           Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                            Total: $126.36                                                                             Total: $126.36     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.




                                                                                                 Page 2 of 9
                                19-36300-cgm              Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                       Pg 24 of 40
                                                                           Schedule 1 - Multiple Debtor Claims

                                   Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                    Debtor
     Name of Claimant       Name        Claim #    Date Filed       Claim Amounts              Name of Claimant      Name           Claim #   Date Filed       Claim Amounts                     for Objection
13   DR. BARBARA        Barneys Asia      28        1/10/2020   Administrative: $24,925.50     DR. BARBARA        Barney's, Inc.      720     1/10/2020    Administrative: $24,925.50     This claim was filed
     STURM DBA          Co. LLC                                            Secured: $0.00      STURM DBA                                                              Secured: $0.00      against multiple Wind
     BARBARA STURM                                                           Priority: $0.00   BARBARA STURM                                                            Priority: $0.00   Down Debtor entities, or
     MOLECULAR                                                  General Unsecured: $0.00       MOLECULAR                                                   General Unsecured: $0.00       is an identical, separate
     COSMETICS                                                                                 COSMETICS                                                                                  claim filed against
     GMBH                                                                Total: $24,925.50     GMBH                                                                 Total: $24,925.50     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
14   DR. BARBARA        BNY               34       1/10/2020    Administrative: $24,925.50     DR. BARBARA        Barney's, Inc.      720      1/10/2020   Administrative: $24,925.50     This claim was filed
     STURM DBA          Catering, Inc.                                     Secured: $0.00      STURM DBA                                                              Secured: $0.00      against multiple Wind
     BARBARA STURM                                                           Priority: $0.00   BARBARA STURM                                                            Priority: $0.00   Down Debtor entities, or
     MOLECULAR                                                  General Unsecured: $0.00       MOLECULAR                                                   General Unsecured: $0.00       is an identical, separate
     COSMETICS                                                                                 COSMETICS                                                                                  claim filed against
     GMBH                                                                Total: $24,925.50     GMBH                                                                 Total: $24,925.50     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
15   DR. BARBARA        BNY               36       1/10/2020    Administrative: $24,925.50     DR. BARBARA        Barney's, Inc.      720      1/10/2020   Administrative: $24,925.50     This claim was filed
     STURM DBA          Licensing                                          Secured: $0.00      STURM DBA                                                              Secured: $0.00      against multiple Wind
     BARBARA STURM      Corp.                                                Priority: $0.00   BARBARA STURM                                                            Priority: $0.00   Down Debtor entities, or
     MOLECULAR                                                  General Unsecured: $0.00       MOLECULAR                                                   General Unsecured: $0.00       is an identical, separate
     COSMETICS                                                                                 COSMETICS                                                                                  claim filed against
     GMBH                                                                Total: $24,925.50     GMBH                                                                 Total: $24,925.50     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
16   DR. BARBARA        Barneys New      5124      1/10/2020    Administrative: $24,925.50     DR. BARBARA        Barney's, Inc.      720      1/10/2020   Administrative: $24,925.50     This claim was filed
     STURM DBA          York, Inc.                                         Secured: $0.00      STURM DBA                                                              Secured: $0.00      against multiple Wind
     BARBARA STURM                                                           Priority: $0.00   BARBARA STURM                                                            Priority: $0.00   Down Debtor entities, or
     MOLECULAR                                                  General Unsecured: $0.00       MOLECULAR                                                   General Unsecured: $0.00       is an identical, separate
     COSMETICS                                                                                 COSMETICS                                                                                  claim filed against
     GMBH                                                                Total: $24,925.50     GMBH                                                                 Total: $24,925.50     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
17   DRU HILTY          Barneys New      3653     12/10/2019      Administrative: $118.34      DRU HILTY          Barney's, Inc.      594     12/10/2019     Administrative: $118.34      This claim was filed
                        York, Inc.                                        Secured: $0.00                                                                             Secured: $0.00       against multiple Wind
                                                                           Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                            Total: $118.34                                                                             Total: $118.34     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
18   ELEVEN AFTER       Barneys New      992      10/17/2019    Administrative: $20,758.00     ELEVEN AFTER       Barney's, Inc.      484     10/17/2019   Administrative: $20,758.00     This claim was filed
     ELEVEN LTD         York, Inc.                                         Secured: $0.00      ELEVEN LTD                                                             Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $20,758.00                                                                          Total: $20,758.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.




                                                                                                 Page 3 of 9
                                19-36300-cgm              Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                       Pg 25 of 40
                                                                           Schedule 1 - Multiple Debtor Claims

                                   Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                    Debtor
     Name of Claimant      Name         Claim #    Date Filed      Claim Amounts               Name of Claimant      Name           Claim #   Date Filed      Claim Amounts                      for Objection
19   EULER HERMES       Barneys New       758       10/3/2019    Administrative: $8,596.61     EULER HERMES       Barney's, Inc.      255     10/3/2019     Administrative: $8,596.61     This claim was filed
     N.A. INSURANCE     York, Inc.                                         Secured: $0.00      N.A. INSURANCE                                                         Secured: $0.00      against multiple Wind
     CO. AGENT OF                                                            Priority: $0.00   CO. AGENT OF                                                             Priority: $0.00   Down Debtor entities, or
     MTLR CORP.                                                      General Unsecured:        MTLR CORP.                                                       General Unsecured:        is an identical, separate
                                                                                $25,082.71                                                                                 $25,082.71     claim filed against
                                                                                                                                                                                          different Wind Down
                                                                         Total: $33,679.32                                                                          Total: $33,679.32     Debtor entities. See
                                                                                                                                                                                          paragraph 20.
20   EXECUTIVE RISK     Barneys Asia      17      10/16/2019        Administrative: $0.00      EXECUTIVE RISK     Barney's, Inc.      422     10/16/2019       Administrative: $0.00      This claim was filed
     SPECIALTY          Co. LLC                                           Secured: $0.00       SPECIALTY                                                             Secured: $0.00       against multiple Wind
     INSURANCE                                                             Priority: $0.00     INSURANCE                                                              Priority: $0.00     Down Debtor entities, or
     COMPANY                                                    General Unsecured: $0.00       COMPANY                                                     General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                               Total: $0.00                                                                               Total: $0.00    different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
21   EXECUTIVE RISK     BNY               20      10/16/2019        Administrative: $0.00      EXECUTIVE RISK     Barney's, Inc.      422     10/16/2019       Administrative: $0.00      This claim was filed
     SPECIALTY          Licensing                                         Secured: $0.00       SPECIALTY                                                             Secured: $0.00       against multiple Wind
     INSURANCE          Corp.                                              Priority: $0.00     INSURANCE                                                              Priority: $0.00     Down Debtor entities, or
     COMPANY                                                    General Unsecured: $0.00       COMPANY                                                     General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                               Total: $0.00                                                                               Total: $0.00    different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
22   EXECUTIVE RISK     BNY               21      10/16/2019        Administrative: $0.00      EXECUTIVE RISK     Barney's, Inc.      422     10/16/2019       Administrative: $0.00      This claim was filed
     SPECIALTY          Catering, Inc.                                    Secured: $0.00       SPECIALTY                                                             Secured: $0.00       against multiple Wind
     INSURANCE                                                             Priority: $0.00     INSURANCE                                                              Priority: $0.00     Down Debtor entities, or
     COMPANY                                                    General Unsecured: $0.00       COMPANY                                                     General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                               Total: $0.00                                                                               Total: $0.00    different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
23   EXECUTIVE RISK     Barneys New      948      10/16/2019        Administrative: $0.00      EXECUTIVE RISK     Barney's, Inc.      422     10/16/2019       Administrative: $0.00      This claim was filed
     SPECIALTY          York, Inc.                                        Secured: $0.00       SPECIALTY                                                             Secured: $0.00       against multiple Wind
     INSURANCE                                                             Priority: $0.00     INSURANCE                                                              Priority: $0.00     Down Debtor entities, or
     COMPANY                                                    General Unsecured: $0.00       COMPANY                                                     General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                               Total: $0.00                                                                               Total: $0.00    different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
24   GRANITE            Barneys New      4964       1/6/2020    Administrative: $11,813.71     GRANITE            Barney's, Inc.      669      1/6/2020    Administrative: $11,813.71     This claim was filed
     TELECOMMUNIC       York, Inc.                                         Secured: $0.00      TELECOMMUNIC                                                           Secured: $0.00      against multiple Wind
     ATIONS LLC                                                              Priority: $0.00   ATIONS LLC                                                               Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $11,813.71                                                                          Total: $11,813.71     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.




                                                                                                 Page 4 of 9
                                19-36300-cgm                Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                         Pg 26 of 40
                                                                             Schedule 1 - Multiple Debtor Claims

                                     Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                      Debtor
     Name of Claimant      Name           Claim #    Date Filed      Claim Amounts               Name of Claimant      Name           Claim #   Date Filed      Claim Amounts                      for Objection
25   HANS               BNY                 36        1/13/2020    Administrative: $9,986.25     HANS               Barney's, Inc.      744     1/13/2020     Administrative: $9,986.25     This claim was filed
     JOHANSSON INC      Catering, Inc.                                       Secured: $0.00      JOHANSSON INC                                                          Secured: $0.00      against multiple Wind
     DBA                                                                       Priority: $0.00   DBA                                                                      Priority: $0.00   Down Debtor entities, or
     MUSHROOMS &                                                  General Unsecured: $0.00       MUSHROOMS &                                                 General Unsecured: $0.00       is an identical, separate
     MORE                                                                                        MORE                                                                                       claim filed against
                                                                            Total: $9,986.25                                                                           Total: $9,986.25     different Wind Down
                                                                                                                                                                                            Debtor entities. See
                                                                                                                                                                                            paragraph 20.
26   HANS               BNY                39        1/13/2020     Administrative: $9,986.25     HANS               Barney's, Inc.      744      1/13/2020    Administrative: $9,986.25     This claim was filed
     JOHANSSON INC      Licensing                                            Secured: $0.00      JOHANSSON INC                                                          Secured: $0.00      against multiple Wind
     DBA                Corp.                                                  Priority: $0.00   DBA                                                                      Priority: $0.00   Down Debtor entities, or
     MUSHROOMS &                                                  General Unsecured: $0.00       MUSHROOMS &                                                 General Unsecured: $0.00       is an identical, separate
     MORE                                                                                        MORE                                                                                       claim filed against
                                                                            Total: $9,986.25                                                                           Total: $9,986.25     different Wind Down
                                                                                                                                                                                            Debtor entities. See
                                                                                                                                                                                            paragraph 20.
27   HANS               Barneys New       5216       1/13/2020     Administrative: $9,986.25     HANS               Barney's, Inc.      744      1/13/2020    Administrative: $9,986.25     This claim was filed
     JOHANSSON INC      York, Inc.                                           Secured: $0.00      JOHANSSON INC                                                          Secured: $0.00      against multiple Wind
     DBA                                                                       Priority: $0.00   DBA                                                                      Priority: $0.00   Down Debtor entities, or
     MUSHROOMS &                                                  General Unsecured: $0.00       MUSHROOMS &                                                 General Unsecured: $0.00       is an identical, separate
     MORE                                                                                        MORE                                                                                       claim filed against
                                                                            Total: $9,986.25                                                                           Total: $9,986.25     different Wind Down
                                                                                                                                                                                            Debtor entities. See
                                                                                                                                                                                            paragraph 20.
28   JAMAL              Barneys New       2926      11/30/2019       Administrative: $85.09      JAMAL              Barney's, Inc.      569     11/30/2019      Administrative: $85.09      This claim was filed
     YOOSUFANI          York, Inc.                                          Secured: $0.00       YOOSUFANI                                                             Secured: $0.00       against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                            claim filed against
                                                                                Total: $85.09                                                                              Total: $85.09    different Wind Down
                                                                                                                                                                                            Debtor entities. See
                                                                                                                                                                                            paragraph 20.
29   JAQUELYN R         Barneys New       4180      12/16/2019     Administrative: $1,019.92     JAQUELYN R         Barney's, Inc.      623     12/16/2019    Administrative: $1,019.92     This claim was filed
     THALER             York, Inc.                                           Secured: $0.00      THALER                                                                 Secured: $0.00      against multiple Wind
                                                                               Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                            claim filed against
                                                                            Total: $1,019.92                                                                           Total: $1,019.92     different Wind Down
                                                                                                                                                                                            Debtor entities. See
                                                                                                                                                                                            paragraph 20.
30   JEREMY OGUR        Barneys New       933       10/16/2019         Administrative: $0.00     JEREMY OGUR        Barney's, Inc.      406     10/16/2019        Administrative: $0.00     This claim was filed
                        York, Inc.                                          Secured: $0.00                                                                             Secured: $0.00       against multiple Wind
                                                                        Priority: $13,650.00                                                                       Priority: $13,650.00     Down Debtor entities, or
                                                                        General Unsecured:                                                                         General Unsecured:       is an identical, separate
                                                                                $486,350.00                                                                                $486,350.00      claim filed against
                                                                                                                                                                                            different Wind Down
                                                                          Total: $500,000.00                                                                         Total: $500,000.00     Debtor entities. See
                                                                                                                                                                                            paragraph 20.




                                                                                                   Page 5 of 9
                               19-36300-cgm               Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                       Pg 27 of 40
                                                                           Schedule 1 - Multiple Debtor Claims

                                   Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                    Debtor
     Name of Claimant      Name         Claim #    Date Filed      Claim Amounts               Name of Claimant      Name           Claim #   Date Filed      Claim Amounts                      for Objection
31   JILL SMITH         Barneys New      5634       2/18/2020    Administrative: $1,054.70     JILL SMITH         Barney's, Inc.      766     2/18/2020     Administrative: $1,054.70     This claim was filed
                        York, Inc.                                         Secured: $0.00                                                                             Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                          Total: $1,054.70                                                                           Total: $1,054.70     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
32   KAROLINA           Barneys New       42        8/8/2019        Administrative: $0.00      KAROLINA           Barney's, Inc.      420     10/16/2019       Administrative: $0.00      This claim was filed
     BORCHERT-          York, Inc.                                        Secured: $0.00       BORCHERT-                                                             Secured: $0.00       against multiple Wind
     HUNTER                                                            Priority: $4,800.00     HUNTER                                                             Priority: $4,800.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                          Total: $4,800.00                                                                           Total: $4,800.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
33   MARLENE J.         Barneys New      3889     12/12/2019       Administrative: $39.34      MARLENE J.         Barney's, Inc.      606     12/12/2019      Administrative: $39.34      This claim was filed
     BERTMAN            York, Inc.                                        Secured: $0.00       BERTMAN                                                               Secured: $0.00       against multiple Wind
                                                                           Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                              Total: $39.34                                                                              Total: $39.34    different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
34   MODERN             Barneys New      4234     12/17/2019    Administrative: $11,167.75     MODERN             Barney's, Inc.      625     12/17/2019   Administrative: $11,167.75     This claim was filed
     GRAPHICS           York, Inc.                                         Secured: $0.00      GRAPHICS                                                               Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $11,167.75                                                                          Total: $11,167.75     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
35   NEWMINE, LLC       Barneys New      3619     12/10/2019    Administrative: $25,200.00     NEWMINE LLC        Barney's, Inc.      688      1/8/2020    Administrative: $25,200.00     This claim was filed
                        York, Inc.                                         Secured: $0.00                                                                             Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $25,200.00                                                                          Total: $25,200.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
36   OVATIVE GROUP      Barneys New      2613     11/26/2019              Administrative:      OVATIVE GROUP,     Barney's, Inc.      729      1/10/2020             Administrative:      This claim was filed
     LLC                York, Inc.                                          $124,243.54        LLC                                                                     $124,243.54        against multiple Wind
                                                                          Secured: $0.00                                                                             Secured: $0.00       Down Debtor entities, or
                                                                           Priority: $0.00                                                                            Priority: $0.00     is an identical, separate
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim filed against
                                                                                                                                                                                          different Wind Down
                                                                        Total: $124,243.54                                                                         Total: $124,243.54     Debtor entities. See
                                                                                                                                                                                          paragraph 20.




                                                                                                 Page 6 of 9
                               19-36300-cgm               Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                       Pg 28 of 40
                                                                           Schedule 1 - Multiple Debtor Claims

                                   Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                    Debtor
     Name of Claimant      Name         Claim #    Date Filed       Claim Amounts              Name of Claimant      Name           Claim #   Date Filed       Claim Amounts                     for Objection
37   PIERO RESTELLI     Barneys New      4820      12/31/2019   Administrative: $10,969.00     PIERO RESTELLI     Barney's, Inc.      269     10/10/2019   Administrative: $10,969.00     This claim was filed
                        York, Inc.                                         Secured: $0.00                                                                             Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $10,969.00                                                                          Total: $10,969.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
38   RETAILMENOT,       Barneys New      5145      1/10/2020    Administrative: $10,495.00     RETAILMENOT,       Barney's, Inc.      732      1/10/2020   Administrative: $10,495.00     This claim was filed
     INC.               York, Inc.                                         Secured: $0.00      INC.                                                                   Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $10,495.00                                                                          Total: $10,495.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
39   ROSENTHAL &        Barneys New      921      10/16/2019    Administrative: $39,970.50     ROSENTHAL &        Barney's, Inc.      389     10/16/2019   Administrative: $39,970.50     This claim was filed
     ROSENTHAL, INC     York, Inc.                                         Secured: $0.00      ROSENTHAL, INC                                                         Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                     General Unsecured:                                                                         General Unsecured:        is an identical, separate
                                                                              $355,556.99                                                                                $355,556.99      claim filed against
                                                                                                                                                                                          different Wind Down
                                                                        Total: $395,527.49                                                                         Total: $395,527.49     Debtor entities. See
                                                                                                                                                                                          paragraph 20.
40   RUTHIE ALAN        Barneys New      1978     11/18/2019        Administrative: $0.00      RUTHIE ALAN        Barneys New         4559    12/24/2019     Administrative: $129.66      This claim was filed
                        York, Inc.                                        Secured: $0.00                          York, Inc.                                         Secured: $0.00       against multiple Wind
                                                                         Priority: $129.66                                                                            Priority: $0.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                            Total: $129.66                                                                             Total: $129.66     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
41   SUNG-AH HAN        Barneys New      4963      1/6/2020       Administrative: $270.96      SUNG-AH HAN        Barney's, Inc.      668      1/6/2020      Administrative: $270.96      This claim was filed
                        York, Inc.                                        Secured: $0.00                                                                             Secured: $0.00       against multiple Wind
                                                                           Priority: $0.00                                                                            Priority: $0.00     Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                            Total: $270.96                                                                             Total: $270.96     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.
42   THE CHEFS'         Barneys New      717       10/2/2019     Administrative: $1,999.85     THE CHEFS'         Barney's, Inc.      233      10/2/2019    Administrative: $1,999.85     This claim was filed
     WAREHOUSE          York, Inc.                                         Secured: $0.00      WAREHOUSE                                                              Secured: $0.00      against multiple Wind
     WEST COAST                                                              Priority: $0.00   WEST COAST LLC                                                           Priority: $0.00   Down Debtor entities, or
     LLC                                                             General Unsecured:                                                                         General Unsecured:        is an identical, separate
                                                                                 $6,212.29                                                                                  $6,212.29     claim filed against
                                                                                                                                                                                          different Wind Down
                                                                          Total: $8,212.14                                                                           Total: $8,212.14     Debtor entities. See
                                                                                                                                                                                          paragraph 20.




                                                                                                 Page 7 of 9
                                19-36300-cgm               Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                        Pg 29 of 40
                                                                            Schedule 1 - Multiple Debtor Claims

                                    Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                     Debtor
     Name of Claimant      Name          Claim #    Date Filed      Claim Amounts               Name of Claimant      Name           Claim #   Date Filed      Claim Amounts                      for Objection
43   TIBET HOME INC.    Barney's, Inc.     478      10/17/2019    Administrative: $9,225.00     TIBET HOME INC.    Barneys New         990     10/17/2019    Administrative: $9,225.00     This claim was filed
                                                                            Secured: $0.00                         York, Inc.                                          Secured: $0.00      against multiple Wind
                                                                              Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                 General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                           claim filed against
                                                                           Total: $9,225.00                                                                           Total: $9,225.00     different Wind Down
                                                                                                                                                                                           Debtor entities. See
                                                                                                                                                                                           paragraph 20.
44   TIBET HOME INC.    Barney's, Inc.    479      10/17/2019     Administrative: $9,225.00     TIBET HOME INC.    Barneys New         990     10/17/2019    Administrative: $9,225.00     This claim was filed
                                                                            Secured: $0.00                         York, Inc.                                          Secured: $0.00      against multiple Wind
                                                                              Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                 General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                           claim filed against
                                                                           Total: $9,225.00                                                                           Total: $9,225.00     different Wind Down
                                                                                                                                                                                           Debtor entities. See
                                                                                                                                                                                           paragraph 20.
45   TR APPAREL, LLC    Barneys New       985      10/17/2019       Administrative: $869.12     TR APPAREL, LLC    Barney's, Inc.      475     10/17/2019      Administrative: $869.12     This claim was filed
     DBA THE ROW        York, Inc.                                         Secured: $0.00       DBA THE ROW                                                           Secured: $0.00       against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00    Down Debtor entities, or
                                                                      General Unsecured:                                                                         General Unsecured:        is an identical, separate
                                                                             $1,932,501.39                                                                              $1,932,501.40      claim filed against
                                                                                                                                                                                           different Wind Down
                                                                       Total: $1,933,370.51                                                                       Total: $1,933,370.52     Debtor entities. See
                                                                                                                                                                                           paragraph 20.
46   VAN NOTEN          Barney's, Inc.    734       1/10/2020     Administrative: $8,629.00     VAN NOTEN          Barneys New         5150     1/10/2020    Administrative: $8,629.00     This claim was filed
     ANDRIES N.V.                                                           Secured: $0.00      ANDRIES N.V.       York, Inc.                                          Secured: $0.00      against multiple Wind
                                                                              Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                 General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                           claim filed against
                                                                           Total: $8,629.00                                                                           Total: $8,629.00     different Wind Down
                                                                                                                                                                                           Debtor entities. See
                                                                                                                                                                                           paragraph 20.
47   VAN NOTEN          Barneys New       864      10/14/2019    Administrative: $92,514.72     VAN NOTEN          Barney's, Inc.      318     10/14/2019   Administrative: $92,514.72     This claim was filed
     ANDRIES N.V.       York, Inc.                                          Secured: $0.00      ANDRIES N.V.                                                           Secured: $0.00      against multiple Wind
                                                                              Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                      General Unsecured:                                                                         General Unsecured:        is an identical, separate
                                                                                 $75,929.17                                                                                 $75,929.17     claim filed against
                                                                                                                                                                                           different Wind Down
                                                                         Total: $168,443.89                                                                         Total: $168,443.89     Debtor entities. See
                                                                                                                                                                                           paragraph 20.
48   WATERART, INC.     Barneys New       968      10/17/2019    Administrative: $44,800.00     WATERART, INC.     Barney's, Inc.      466     10/17/2019   Administrative: $44,800.00     This claim was filed
                        York, Inc.                                          Secured: $0.00                                                                             Secured: $0.00      against multiple Wind
                                                                              Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                      General Unsecured:                                                                         General Unsecured:        is an identical, separate
                                                                                 $78,449.00                                                                                 $78,449.00     claim filed against
                                                                                                                                                                                           different Wind Down
                                                                         Total: $123,249.00                                                                         Total: $123,249.00     Debtor entities. See
                                                                                                                                                                                           paragraph 20.




                                                                                                  Page 8 of 9
                               19-36300-cgm               Doc 933          Filed 08/06/20 Entered 08/06/20 15:58:53                                  Main Document
                                                                                       Pg 30 of 40
                                                                           Schedule 1 - Multiple Debtor Claims

                                   Claim to be Disallowed                                                                          Remaining Claim                                               Reasoning
                           Debtor                                                                                    Debtor
     Name of Claimant      Name         Claim #    Date Filed       Claim Amounts              Name of Claimant      Name           Claim #   Date Filed       Claim Amounts                     for Objection
49   WOLFORD            Barneys New      3823      12/12/2019   Administrative: $27,834.00     WOLFORD            Barney's, Inc.      602     12/12/2019   Administrative: $27,834.00     This claim was filed
     AMERICA INC.       York, Inc.                                         Secured: $0.00      AMERICA INC.                                                           Secured: $0.00      against multiple Wind
                                                                             Priority: $0.00                                                                            Priority: $0.00   Down Debtor entities, or
                                                                General Unsecured: $0.00                                                                   General Unsecured: $0.00       is an identical, separate
                                                                                                                                                                                          claim filed against
                                                                         Total: $27,834.00                                                                          Total: $27,834.00     different Wind Down
                                                                                                                                                                                          Debtor entities. See
                                                                                                                                                                                          paragraph 20.


     TOTALS                                                                 $3,908,279.94                                                                              $3,908,279.95




                                                                                                 Page 9 of 9
                                19-36300-cgm                  Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                         Pg 31 of 40
                                                                                 Schedule 2 – Duplicate Claims

                                  Claim to be Disallowed                                                                       Remaining Claim                                                  Reasoning
                           Debtor      Claim         Date                                                             Debtor    Claim
     Name of Claimant      Name           #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed           Claim Amounts                     for Objection
1   111 SKIN LIMITED    Barneys          296      8/22/2019     Administrative: $88,761.25     111 SKIN            Barneys       643      9/26/2019        Administrative: $88,761.25      This claim is a
                        New York,                                          Secured: $0.00                          New York,                                          Secured: $0.00       duplicate of, amended
                        Inc.                                                 Priority: $0.00                       Inc.                                                 Priority: $0.00    by, or superseded by,
                                                                General Unsecured: $0.00                                                              General Unsecured: $113,403.76       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                         Total: $88,761.25                                                                          Total: $202,165.01     See paragraph 21.
2   ALESSANDRO          Barneys         5481      2/3/2020        Administrative: $369.34      ALESSANDRO          Barneys      5451      1/30/2020           Administrative: $369.34      This claim is a
    MANGERINI           New York,                                         Secured: $0.00       MANGERINI           New York,                                          Secured: $0.00       duplicate of, amended
                        Inc.                                               Priority: $0.00                         Inc.                                                Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                                    General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                             Total: $369.34                                                                             Total: $369.34     See paragraph 21.

3   ALGOLIA, INC.       Barney's,       664       1/6/2020      Administrative: $18,032.79     ALGOLIA, INC.       Barney's,     462     10/17/2019        Administrative: $85,382.51      This claim is a
                        Inc.                                               Secured: $0.00                          Inc.                                               Secured: $0.00       duplicate of, amended
                                                                             Priority: $0.00                                                                            Priority: $0.00    by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $34,617.49       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                         Total: $18,032.79                                                                          Total: $120,000.00     See paragraph 21.

4   ANN PIEPER          Barneys         4167     12/16/201        Administrative: $790.96      ANN PIEPER          Barneys      3469      12/6/2019           Administrative: $790.96      This claim is a
                        New York,                    9                    Secured: $0.00                           New York,                                          Secured: $0.00       duplicate of, amended
                        Inc.                                               Priority: $0.00                         Inc.                                                Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                                    General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                             Total: $790.96                                                                             Total: $790.96     See paragraph 21.

5   ARIANE              Barneys         4221     12/17/201        Administrative: $596.23      ARIANE D'ATTELLIS   Barneys      3822     12/12/2019           Administrative: $596.23      This claim is a
    D'ATTELLIS          New York,                    9                    Secured: $0.00                           New York,                                          Secured: $0.00       duplicate of, amended
                        Inc.                                               Priority: $0.00                         Inc.                                                Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                                    General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                             Total: $596.23                                                                             Total: $596.23     See paragraph 21.

6   BILLY WITJAS        Barneys         5633     2/18/2020       Administrative: $1,012.89     BILLY WITJAS        Barneys      5620      2/17/2020          Administrative: $1,012.89     This claim is a
                        New York,                                          Secured: $0.00                          New York,                                           Secured: $0.00      duplicate of, amended
                        Inc.                                                 Priority: $0.00                       Inc.                                                  Priority: $0.00   by, or superseded by,
                                                                General Unsecured: $0.00                                                                    General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                           Total: $1,012.89                                                                           Total: $1,012.89     See paragraph 21.

7   BONNIE & CLAUS,     Barneys         301      8/22/2019     Administrative: $195,764.50     BONNIE & CLAUS,     Barneys      3832     12/12/2019       Administrative: $190,283.50      This claim is a
    INC.                New York,                                           Secured: $0.00     INC.                New York,                                           Secured: $0.00      duplicate of, amended
                        Inc.                                                 Priority: $0.00                       Inc.                                                 Priority: $0.00    by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $36,714.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                        Total: $195,764.50                                                                          Total: $226,997.50     See paragraph 21.

8   CANHAO LI           Barneys         1941     11/18/201          Administrative: $0.00      CANHAO LI           Barneys      3316      12/4/2019           Administrative: $325.73      This claim is a
                        New York,                    9                    Secured: $0.00                           New York,                                          Secured: $0.00       duplicate of, amended
                        Inc.                                             Priority: $325.73                         Inc.                                                Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                                    General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                             Total: $325.73                                                                             Total: $325.73     See paragraph 21.



                                                                                                  Page 1 of 10
                                 19-36300-cgm                 Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                         Pg 32 of 40
                                                                                 Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                      Remaining Claim                                             Reasoning
                            Debtor      Claim         Date                                                            Debtor    Claim
      Name of Claimant      Name           #         Filed         Claim Amounts                Name of Claimant       Name       #      Date Filed      Claim Amounts                     for Objection
9    CARBON AND          Barneys         4951      1/6/2020     Administrative: $17,810.60     CARBON AND HYDE     Barneys      4685     12/27/2019    Administrative: $17,810.60     This claim is a
     HYDE LLC            New York,                                         Secured: $0.00      LLC                 New York,                                      Secured: $0.00      duplicate of, amended
                         Inc.                                                Priority: $0.00                       Inc.                                             Priority: $0.00   by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                         Total: $17,810.60                                                                      Total: $17,810.60     See paragraph 21.

10   CHELA MITCHELL      Barneys         124      8/13/2019         Administrative: $0.00      CHELA MITCHELL      Barneys       667      9/30/2019        Administrative: $0.00      This claim is a
                         New York,                                        Secured: $0.00                           New York,                                     Secured: $0.00       duplicate of, amended
                         Inc.                                              Priority: $0.00                         Inc.                                       Priority: $4,200.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                               Total: $0.00                                                                       Total: $4,200.00    See paragraph 21.

11   CONTINUANT, INC.    Barneys        5415      1/27/2020         Administrative: $0.00      CONTINUANT, INC.    Barneys      5385      1/23/2020    Administrative: $23,124.75     This claim is a
                         New York,                                        Secured: $0.00                           New York,                                      Secured: $0.00      duplicate of, amended
                         Inc.                                              Priority: $0.00                         Inc.                                             Priority: $0.00   by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                               Total: $0.00                                                                     Total: $23,124.75     See paragraph 21.

12   DALESSANDRO         Barney's,       713      1/9/2020          Administrative: $0.00      DALESSANDRO SRL     Barney's,     724      1/10/2020     Administrative: $8,181.48     This claim is a
     SRL                 Inc.                                             Secured: $0.00                           Inc.                                           Secured: $0.00      duplicate of, amended
                                                                           Priority: $0.00                                                                          Priority: $0.00   by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                               Total: $0.00                                                                       Total: $8,181.48    See paragraph 21.

13   DAVID BLACKER       Barneys        4238      12/17/201       Administrative: $350.00      DAVID BLACKER       Barneys      1182     11/10/2019      Administrative: $350.00      This claim is a
                         New York,                    9                   Secured: $0.00                           New York,                                     Secured: $0.00       duplicate of, amended
                         Inc.                                              Priority: $0.00                         Inc.                                           Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                             Total: $350.00                                                                         Total: $350.00    See paragraph 21.

14   DEPARTMENT OF       Barney's,       679      1/3/2020      Administrative: $50,253.74     DEPARTMENT OF       Barney's,     659      1/3/2020     Administrative: $50,253.74     This claim is a
     THE TREASURY -      Inc.                                              Secured: $0.00      THE TREASURY -      Inc.                                           Secured: $0.00      duplicate of, amended
     INTERNAL                                                                Priority: $0.00   INTERNAL REVENUE                                                     Priority: $0.00   by, or superseded by,
     REVENUE                                                    General Unsecured: $0.00       SERVICE                                                 General Unsecured: $0.00       claim(s) that have
     SERVICE                                                                                                                                                                          already been filed.
                                                                         Total: $50,253.74                                                                      Total: $50,253.74     See paragraph 21.

15   DESIGNER            Barneys         360      8/27/2019         Administrative: $0.00      DESIGNER            Barneys       443      9/4/2019         Administrative: $0.00      This claim is a
     GENEVIEVE           New York,                                        Secured: $0.00       GENEVIEVE           New York,                                     Secured: $0.00       duplicate of, amended
     PANUSKA             Inc.                                              Priority: $0.00     PANUSKA             Inc.                                       Priority: $8,059.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                               Total: $0.00                                                                       Total: $8,059.00    See paragraph 21.

16   EQUITY ONE          Barneys        5127      1/10/2020    Administrative: $586,468.55     EQUITY ONE          Barneys      5952      4/9/2020    Administrative: $640,802.83     This claim is a
     (NORTHEAST          New York,                                          Secured: $0.00     (NORTHEAST          New York,                                       Secured: $0.00     duplicate of, amended
     PORTFOLIO) INC      Inc.                                                Priority: $0.00   PORTFOLIO) INC      Inc.                                             Priority: $0.00   by, or superseded by,
                                                                General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                        Total: $586,468.55                                                                     Total: $640,802.83     See paragraph 21.


                                                                                                  Page 2 of 10
                                 19-36300-cgm                  Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                          Pg 33 of 40
                                                                                  Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                       Remaining Claim                                             Reasoning
                            Debtor      Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name           #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed      Claim Amounts                     for Objection
17   ESTEL GROUP         Barneys          261      8/21/2019     Administrative: $32,581.24     ESTEL GROUP SRL     Barney's,     225      10/2/2019    Administrative: $10,581.24     This claim is a
     SRL SOCIETA         New York,                                          Secured: $0.00      SOCIETA             Inc.                                           Secured: $0.00      duplicate of, amended
     UNIPERSONALE        Inc.                                                 Priority: $0.00   UNIPERSONALE                                                         Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                          Total: $32,581.24                                                                      Total: $10,581.24     See paragraph 21.

18   ESTHER DOUECK       Barneys         4192     12/16/201        Administrative: $647.81      ESTHER DOUECK       Barneys      4191     12/16/2019      Administrative: $647.81      This claim is a
                         New York,                    9                    Secured: $0.00                           New York,                                     Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                           Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                             Total: $647.81                                                                          Total: $647.81    See paragraph 21.

19   FABIOLA PUENTE      Barneys         5578     2/11/2020       Administrative: $1,585.31     FABIOLA PUENTE      Barneys      5626      2/18/2020     Administrative: $1,585.31     This claim is a
     CASTRO-COLLIN       New York,                                          Secured: $0.00      CASTRO-COLLIN       New York,                                      Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                       Inc.                                             Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                           Total: $1,585.31                                                                        Total: $1,585.31    See paragraph 21.

20   FAIRFAX             Barneys         4760     12/30/201      Administrative: $39,347.00     FAIRFAX             Barneys      4693     12/27/2019    Administrative: $39,347.00     This claim is a
     COLLECTIVE CO.,     New York,                    9                     Secured: $0.00      COLLECTIVE CO.,     New York,                                      Secured: $0.00      duplicate of, amended
     LTD                 Inc.                                                 Priority: $0.00   LTD                 Inc.                                             Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                          Total: $39,347.00                                                                      Total: $39,347.00     See paragraph 21.

21   FEDEX               Barney's,       716      1/10/2020                Administrative:      FEDEX CORPORATE     Barney's,     736      1/10/2020   Administrative: $743,575.69     This claim is a
     CORPORATE           Inc.                                               $1,090,057.18       SERVICES, INC.      Inc.                                            Secured: $0.00     duplicate of, amended
     SERVICES, INC                                                         Secured: $0.00                                                                            Priority: $0.00   by, or superseded by,
                                                                            Priority: $0.00                                                             General Unsecured: $0.00       claim(s) that have
                                                                 General Unsecured: $0.00                                                                                              already been filed.
                                                                                                                                                                Total: $743,575.69     See paragraph 21.
                                                                     Total: $1,090,057.18
22   FILOMENA O'NEILL    Barneys         3121     12/3/2019        Administrative: $915.62      FILOMENA O'NEILL    Barneys      3723     12/11/2019      Administrative: $915.62      This claim is a
                         New York,                                         Secured: $0.00                           New York,                                     Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                           Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                             Total: $915.62                                                                          Total: $915.62    See paragraph 21.

23   GANTRY              Barney's,       577      12/4/2019      Administrative: $33,437.50     GANTRY              Barney's,     714      1/9/2020     Administrative: $33,437.50     This claim is a
     ENTERPRISE          Inc.                                               Secured: $0.00      ENTERPRISE          Inc.                                           Secured: $0.00      duplicate of, amended
                                                                              Priority: $0.00                                                                        Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                          Total: $33,437.50                                                                      Total: $33,437.50     See paragraph 21.

24   GATTI CREATIVE      Barneys         4260     12/18/201          Administrative: $0.00      GATTI CREATIVE      Barney's,     636     12/20/2019    Administrative: $13,332.50     This claim is a
     SRL                 New York,                    9                    Secured: $0.00       SRL                 Inc.                                           Secured: $0.00      duplicate of, amended
                         Inc.                                               Priority: $0.00                                                                          Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                                Total: $0.00                                                                     Total: $13,332.50     See paragraph 21.


                                                                                                   Page 3 of 10
                                 19-36300-cgm                  Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                          Pg 34 of 40
                                                                                  Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                       Remaining Claim                                              Reasoning
                            Debtor      Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name           #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed       Claim Amounts                     for Objection
25   GC SRL              Barneys          835      10/11/201         Administrative: $0.00      GC SRL              Barney's,     492     10/18/2019     Administrative: $92,362.00     This claim is a
                         New York,                     9                   Secured: $0.00                           Inc.                                            Secured: $0.00      duplicate of, amended
                         Inc.                                               Priority: $0.00                                                                           Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                                      General Unsecured:       claim(s) that have
                                                                                                                                                                       $118,365.00      already been filed.
                                                                                Total: $0.00                                                                                            See paragraph 21.
                                                                                                                                                                Total: $210,727.00
26   GRUPPO MATTEI       Barney's,       285      10/11/201      Administrative: $15,875.00     GRUPPO MATTEI       Barney's,     680      1/7/2020      Administrative: $15,875.00     This claim is a
     USA INC.            Inc.                         9                     Secured: $0.00      USA INC.            Inc.                                            Secured: $0.00      duplicate of, amended
                                                                              Priority: $0.00                                                                         Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                        already been filed.
                                                                          Total: $15,875.00                                                                       Total: $15,875.00     See paragraph 21.

27   HAE SUN YI          Barneys         5678     2/21/2020        Administrative: $206.66      HAE SUN YI          Barneys      4595     12/26/2019       Administrative: $206.66      This claim is a
                         New York,                                         Secured: $0.00                           New York,                                      Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                            Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                        already been filed.
                                                                             Total: $206.66                                                                          Total: $206.66     See paragraph 21.

28   HILLDUN             Barney's,       343      10/15/201      Administrative: $97,590.00     HILLDUN             Barney's,     755      1/28/2020     Administrative: $97,590.00     This claim is a
     CORPORATION         Inc.                         9                     Secured: $0.00      CORPORATION         Inc.                                            Secured: $0.00      duplicate of, amended
                                                                              Priority: $0.00                                                                         Priority: $0.00   by, or superseded by,
                                                                      General Unsecured:                                                                      General Unsecured:        claim(s) that have
                                                                             $1,989,921.15                                                                           $2,009,061.15      already been filed.
                                                                                                                                                                                        See paragraph 21.
                                                                     Total: $2,087,511.15                                                                    Total: $2,106,651.15
29   JACQUELINE          Barneys         3616     12/9/2019        Administrative: $839.11      JACQUELINE          Barneys      2337     11/22/2019       Administrative: $839.11      This claim is a
     BLACKETT            New York,                                         Secured: $0.00       BLACKETT            New York,                                      Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                            Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                        already been filed.
                                                                             Total: $839.11                                                                          Total: $839.11     See paragraph 21.

30   JAN MICHELL         Barneys         149      8/14/2019          Administrative: $0.00      JAN MICHELL         Barneys       935     10/15/2019         Administrative: $0.00      This claim is a
                         New York,                                         Secured: $0.00                           New York,                                      Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                        Priority: $5,950.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                        already been filed.
                                                                                Total: $0.00                                                                       Total: $5,950.00     See paragraph 21.

31   JUDITH              Barneys         5160     1/10/2020        Administrative: $367.80      JUDITH PETERSON     Barneys      4503     12/24/2019       Administrative: $367.80      This claim is a
     PETERSON            New York,                                         Secured: $0.00       GERLUFSEN           New York,                                      Secured: $0.00       duplicate of, amended
     GERLUFSEN           Inc.                                               Priority: $0.00                         Inc.                                            Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                        already been filed.
                                                                             Total: $367.80                                                                          Total: $367.80     See paragraph 21.

32   KYONGHEE PARK       BNY              30       1/6/2020         Administrative: $643.29     KYONGHEE PARK       BNY           32       1/7/2020        Administrative: $643.29      This claim is a
                         Licensing                                       Secured: $643.29                           Licensing                                    Secured: $643.29       duplicate of, amended
                         Corp.                                            Priority: $643.29                         Corp.                                         Priority: $643.29     by, or superseded by,
                                                                      General Unsecured:                                                               General Unsecured: $643.29       claim(s) that have
                                                                                    $643.29                                                                                             already been filed.
                                                                                                                                                                   Total: $2,573.16     See paragraph 21.
                                                                           Total: $2,573.16

                                                                                                   Page 4 of 10
                                 19-36300-cgm                   Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                           Pg 35 of 40
                                                                                   Schedule 2 – Duplicate Claims

                                     Claim to be Disallowed                                                                      Remaining Claim                                                 Reasoning
                            Debtor        Claim         Date                                                            Debtor    Claim
      Name of Claimant      Name             #         Filed          Claim Amounts               Name of Claimant      Name        #      Date Filed         Claim Amounts                      for Objection
33   KYONGHEE PARK       BNY                31       1/7/2020          Administrative: $0.00     KYONGHEE PARK       BNY           32       1/7/2020           Administrative: $643.29      This claim is a
                         Licensing                                        Secured: $643.29                           Licensing                                       Secured: $643.29       duplicate of, amended
                         Corp.                                               Priority: $0.00                         Corp.                                            Priority: $643.29     by, or superseded by,
                                                                        General Unsecured:                                                                 General Unsecured: $643.29       claim(s) that have
                                                                                    $643.29                                                                                                 already been filed.
                                                                                                                                                                       Total: $2,573.16     See paragraph 21.
                                                                           Total: $1,286.58
34   KYONGHEE PARK       BNY                41      1/10/2020        Administrative: $643.29     KYONGHEE PARK       BNY           32       1/7/2020           Administrative: $643.29      This claim is a
                         Licensing                                        Secured: $643.29                           Licensing                                       Secured: $643.29       duplicate of, amended
                         Corp.                                             Priority: $643.29                         Corp.                                            Priority: $643.29     by, or superseded by,
                                                                       General Unsecured:                                                                  General Unsecured: $643.29       claim(s) that have
                                                                                     $643.29                                                                                                already been filed.
                                                                                                                                                                       Total: $2,573.16     See paragraph 21.
                                                                            Total: $2,573.16
35   LC COLLECTIONS      Barneys           3647     12/9/2019     Administrative: $22,881.00     LC COLLECTIONS      Barneys      4343     12/20/2019        Administrative: $29,803.75     This claim is a
     LTD                 New York,                                           Secured: $0.00      LTD                 New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                  Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                            already been filed.
                                                                           Total: $22,881.00                                                                          Total: $29,803.75     See paragraph 21.

36   LENA JANOYAN        Barneys           3858     12/12/201      Administrative: $3,000.00     LENA JANOYAN        Barneys      1319     11/11/2019         Administrative: $3,000.00     This claim is a
                         New York,                      9                    Secured: $0.00                          New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                  Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                            already been filed.
                                                                            Total: $3,000.00                                                                           Total: $3,000.00     See paragraph 21.

37   LOBOROSA S.A.S.     Barney's,         632      12/19/201     Administrative: $16,236.00     LOBOROSA S.A.S.     Barney's,     323     10/15/2019       Administrative: $16,236.00      This claim is a
                         Inc.                           9                    Secured: $0.00                          Inc.                                              Secured: $0.00       duplicate of, amended
                                                                               Priority: $0.00                                                                           Priority: $0.00    by, or superseded by,
                                                                  General Unsecured: $0.00                                                              General Unsecured: $45,230.00       claim(s) that have
                                                                                                                                                                                            already been filed.
                                                                           Total: $16,236.00                                                                          Total: $61,466.00     See paragraph 21.

38   MARIAN HUNTOON      Barneys           4843      1/2/2020      Administrative: $1,088.08     MARIAN HUNTOON      Barneys      4845      1/2/2020          Administrative: $1,088.08     This claim is a
                         New York,                                           Secured: $0.00                          New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                  Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                            already been filed.
                                                                            Total: $1,088.08                                                                           Total: $1,088.08     See paragraph 21.

39   MARY IAGNEMMA       Barneys           2382     11/23/201         Administrative: $0.00      MARY IAGNEMMA       Barneys      2610     11/23/2019         Administrative: $1,000.00     This claim is a
                         New York,                      9                   Secured: $0.00                           New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                Priority: $0.00                         Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                            already been filed.
                                                                                 Total: $0.00                                                                          Total: $1,000.00     See paragraph 21.

40   MCCREA'S            Barneys           1061     11/7/2019         Administrative: $0.00      MCCREA'S CANDIES    Barneys      2717     11/26/2019         Administrative: $9,407.20     This claim is a
     CANDIES             New York,                                          Secured: $0.00                           New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                Priority: $0.00                         Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                  General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                            already been filed.
                                                                                 Total: $0.00                                                                          Total: $9,407.20     See paragraph 21.


                                                                                                    Page 5 of 10
                                 19-36300-cgm                  Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                          Pg 36 of 40
                                                                                  Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                       Remaining Claim                                                Reasoning
                            Debtor      Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name           #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed        Claim Amounts                      for Objection
41   MICHAEL             Barneys         3942      12/13/201       Administrative: $435.58      MICHAEL SHARRAK     Barneys      1755     11/16/2019         Administrative: $435.58      This claim is a
     SHARRAK             New York,                     9                   Secured: $0.00                           New York,                                        Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                              Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                  General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                          already been filed.
                                                                              Total: $435.58                                                                            Total: $435.58    See paragraph 21.

42   MONICA DE LA        Barneys         3509     12/9/2019        Administrative: $200.00      MONICA DE LA        Barneys      2052     11/19/2019         Administrative: $200.00      This claim is a
     BARCENA             New York,                                         Secured: $0.00       BARCENA             New York,                                        Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                              Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                  General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                          already been filed.
                                                                              Total: $200.00                                                                            Total: $200.00    See paragraph 21.

43   MOSTLY HEARD        Barneys         328      8/23/2019      Administrative: $37,898.00     MOSTLY HEARD        Barneys      3833     12/12/2019      Administrative: $31,914.00      This claim is a
     RARELY SEEN         New York,                                          Secured: $0.00      RARELY SEEN INC.    New York,                                        Secured: $0.00       duplicate of, amended
     INC.                Inc.                                                 Priority: $0.00                       Inc.                                               Priority: $0.00    by, or superseded by,
                                                                 General Unsecured: $0.00                                                              General Unsecured: $5,984.00       claim(s) that have
                                                                                                                                                                                          already been filed.
                                                                          Total: $37,898.00                                                                         Total: $37,898.00     See paragraph 21.

44   NEW YORK-NEW        Barney's,       404      10/16/201          Administrative: $0.00      NEW YORK-NEW        Barney's,     474     10/17/2019           Administrative: $0.00      This claim is a
     JERSEY              Inc.                         9                    Secured: $0.00       JERSEY REGIONAL     Inc.                                               Secured: $0.00     duplicate of, amended
     REGIONAL JOINT                                                         Priority: $0.00     JOINT BOARD,                                                  Priority: $5,184,031.33     by, or superseded by,
     BOARD,                                                      General Unsecured: $0.00       AFFILIATED WITH                                            General Unsecured: $0.00       claim(s) that have
     AFFILIATED WITH                                                                            WORKERS UNITED                                                                            already been filed.
     WORKERS UNITED                                                             Total: $0.00                                                                     Total: $5,184,031.33     See paragraph 21.

45   NEW YORK-NEW        Barney's,       733      1/10/2020                Administrative:      NEW YORK-NEW        Barney's,     774      3/5/2020     Administrative: $6,148,915.93     This claim is a
     JERSEY              Inc.                                               $6,144,339.73       JERSEY REGIONAL     Inc.                                               Secured: $0.00     duplicate of, amended
     REGIONAL JOINT                                                        Secured: $0.00       JOINT BOARD,                                                            Priority: $0.00   by, or superseded by,
     BOARD,                                                                 Priority: $0.00     AFFILIATED WITH                                           General Unsecured: $0.00        claim(s) that have
     AFFILIATED WITH                                             General Unsecured: $0.00       WORKERS UNITED                                                                            already been filed.
     WORKERS UNITED                                                                                                                                              Total: $6,148,915.93     See paragraph 21.
                                                                     Total: $6,144,339.73
46   NICOLE VASCO        Barneys         2411     11/23/201          Administrative: $0.00      NICOLE VASCO        Barneys      3915     12/13/2019         Administrative: $240.77      This claim is a
                         New York,                    9                    Secured: $0.00                           New York,                                        Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                              Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                                  General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                          already been filed.
                                                                                Total: $0.00                                                                            Total: $240.77    See paragraph 21.

47   NUDE ENVIE, LLC     Barneys         4824      1/2/2020      Administrative: $20,289.00     NUDE ENVIE, LLC     Barneys      4322     12/19/2019       Administrative: $20,289.00     This claim is a
                         New York,                                          Secured: $0.00                          New York,                                         Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                       Inc.                                                Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                                  General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                          already been filed.
                                                                          Total: $20,289.00                                                                         Total: $20,289.00     See paragraph 21.

48   ORACLE AMERICA,     Barney's,       690       1/8/2020     Administrative: $335,470.89     ORACLE AMERICA,     Barney's,     409     10/16/2019             Administrative: $0.00    This claim is a
     INC. SUCCESSOR      Inc.                                                Secured: $0.00     INC. SUCCESSOR IN   Inc.                                              Secured: $0.00      duplicate of, amended
     IN INTEREST TO                                                           Priority: $0.00   INTEREST TO                                                            Priority: $0.00    by, or superseded by,
     RESPONSYS,                                                  General Unsecured: $0.00       RESPONSYS, TALEO                                                  General Unsecured:      claim(s) that have
     TALEO & MICRO                                                                              & MICRO SYSTEMS,                                                         $315,266.85      already been filed.
     SYSTEMS, INC.                                                       Total: $335,470.89     INC. ("ORACLE")                                                                           See paragraph 21.
     ("ORACLE")                                                                                                                                                    Total: $315,266.85

                                                                                                   Page 6 of 10
                                 19-36300-cgm                 Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                           Main Document
                                                                                         Pg 37 of 40
                                                                                 Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                       Remaining Claim                                             Reasoning
                            Debtor      Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name           #         Filed         Claim Amounts                 Name of Claimant       Name       #      Date Filed      Claim Amounts                     for Objection
49   ORACLE AMERICA,     Barneys         5078      1/9/2020     Administrative: $69,143.57     ORACLE AMERICA,      Barney's,     409     10/16/2019         Administrative: $0.00     This claim is a
     INC. SUCCESSOR      New York,                                         Secured: $0.00      INC. SUCCESSOR IN    Inc.                                          Secured: $0.00       duplicate of, amended
     IN INTEREST TO      Inc.                                                Priority: $0.00   INTEREST TO                                                         Priority: $0.00     by, or superseded by,
     RESPONSYS,                                                 General Unsecured: $0.00       RESPONSYS, TALEO                                               General Unsecured:       claim(s) that have
     TALEO & MICRO                                                                             & MICRO SYSTEMS,                                                      $315,266.85       already been filed.
     SYSTEMS, INC.                                                       Total: $69,143.57     INC. ("ORACLE")                                                                         See paragraph 21.
     ("ORACLE")                                                                                                                                                 Total: $315,266.85
50   OWENSCORP           Barney's,       261      10/7/2019          Administrative: $0.00     OWENSCORP            Barneys       321      8/23/2019   Administrative: $666,537.11     This claim is a
     ITALIA, SPA         Inc.                                             Secured: $0.00       ITALIA, SPA          New York,                                       Secured: $0.00     duplicate of, amended
                                                                           Priority: $0.00                          Inc.                                             Priority: $0.00   by, or superseded by,
                                                                      General Unsecured:                                                                General Unsecured: $0.00       claim(s) that have
                                                                             $670,869.06                                                                                               already been filed.
                                                                                                                                                                Total: $666,537.11     See paragraph 21.
                                                                      Total: $670,869.06
51   P.L. WONG & CO.,    Barneys        1052      11/5/2019      Administrative: $2,905.45     P.L. WONG & CO.,     Barneys      1051      11/5/2019     Administrative: $2,905.45     This claim is a
     LTD.                New York,                                         Secured: $0.00      LTD.                 New York,                                      Secured: $0.00      duplicate of, amended
                         Inc.                                                Priority: $0.00                        Inc.                                             Priority: $0.00   by, or superseded by,
                                                                General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                          Total: $2,905.45                                                                         Total: $2,905.45    See paragraph 21.

52   PAMELA SOSHKIN      Barneys        1533      11/12/201         Administrative: $0.00      PAMELA SOSHKIN       Barneys      3366      12/4/2019        Administrative: $0.00      This claim is a
                         New York,                    9                   Secured: $0.00                            New York,                                     Secured: $0.00       duplicate of, amended
                         Inc.                                              Priority: $0.00                          Inc.                                           Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                               Total: $0.00                                                                            Total: $0.00    See paragraph 21.

53   PARIMA              Barneys        4871      1/2/2020        Administrative: $185.51      PARIMA PANDKHOU      Barneys      4870      1/2/2020       Administrative: $185.51      This claim is a
     PANDKHOU            New York,                                        Secured: $0.00                            New York,                                     Secured: $0.00       duplicate of, amended
                         Inc.                                              Priority: $0.00                          Inc.                                           Priority: $0.00     by, or superseded by,
                                                                General Unsecured: $0.00                                                                General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                       already been filed.
                                                                            Total: $185.51                                                                           Total: $185.51    See paragraph 21.

54   PREMIUM OUTLET      Barneys         754      10/7/2019          Administrative: $0.00     PREMIUM OUTLET       Barneys      4548     12/23/2019          Administrative: $0.00    This claim is a
     PARTNERS, L.P.      New York,                                        Secured: $0.00       PARTNERS, L.P.       New York,                                      Secured: $0.00      duplicate of, amended
                         Inc.                                            Priority: $100.00                          Inc.                                            Priority: $0.00    by, or superseded by,
                                                                      General Unsecured:                                                                       General Unsecured:      claim(s) that have
                                                                               $67,746.82                                                                             $677,352.30      already been filed.
                                                                                                                                                                                       See paragraph 21.
                                                                        Total: $67,846.82                                                                       Total: $677,352.30
55   PREMIUM OUTLET      Barneys         809      10/10/201          Administrative: $0.00     PREMIUM OUTLET       Barneys      4527     12/23/2019          Administrative: $0.00    This claim is a
     PARTNERS, L.P.      New York,                    9                   Secured: $0.00       PARTNERS, L.P.       New York,                                      Secured: $0.00      duplicate of, amended
     (SUCCESSOR TO       Inc.                                            Priority: $100.00     (SUCCESSOR TO        Inc.                                             Priority: $0.00   by, or superseded by,
     CPG PARTNERS,                                                    General Unsecured:       CPG PARTNERS,                                                   General Unsecured:      claim(s) that have
     L.P.)                                                                     $56,066.94      L.P.)                                                                   $524,947.53     already been filed.
                                                                                                                                                                                       See paragraph 21.
                                                                        Total: $56,166.94                                                                       Total: $524,947.53
56   PREMIUM OUTLET      Barneys         810      10/10/201          Administrative: $0.00     PREMIUM OUTLET       Barneys      4429     12/23/2019          Administrative: $0.00    This claim is a
     PARTNERS, L.P.      New York,                    9                   Secured: $0.00       PARTNERS, L.P.       New York,                                      Secured: $0.00      duplicate of, amended
     (SUCCESSOR TO       Inc.                                            Priority: $100.00                          Inc.                                             Priority: $0.00   by, or superseded by,
     CPG PARTNERS,                                                    General Unsecured:                                                                       General Unsecured:      claim(s) that have
     L.P.)                                                                     $85,091.12                                                                              $801,775.98     already been filed.
                                                                                                                                                                                       See paragraph 21.
                                                                         Total: $85,191.12                                                                      Total: $801,775.98

                                                                                                  Page 7 of 10
                                19-36300-cgm                     Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                            Pg 38 of 40
                                                                                    Schedule 2 – Duplicate Claims

                                     Claim to be Disallowed                                                                       Remaining Claim                                                 Reasoning
                            Debtor        Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name             #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed         Claim Amounts                      for Objection
57   PRIMOKO, INC.       Barney's,          284      10/11/201     Administrative: $46,451.61     PRIMOKO INC.        Barney's,     560     11/26/2019       Administrative: $166,267.35     This claim is a
                         Inc.                            9                    Secured: $0.00                          Inc.                                                Secured: $0.00     duplicate of, amended
                                                                                Priority: $0.00                                                                            Priority: $0.00   by, or superseded by,
                                                                        General Unsecured:                                                                    General Unsecured: $0.00       claim(s) that have
                                                                                 $149,107.74                                                                                                 already been filed.
                                                                                                                                                                      Total: $166,267.35     See paragraph 21.
                                                                         Total: $195,559.35
58   RAE NEUGARTEN       Barneys           3054     12/2/2019          Administrative: $0.00      RAE NEUGARTEN       Barneys      3060      12/2/2019            Administrative: $0.00      This claim is a
                         New York,                                           Secured: $0.00                           New York,                                         Secured: $0.00       duplicate of, amended
                         Inc.                                                 Priority: $0.00                         Inc.                                               Priority: $0.00     by, or superseded by,
                                                                   General Unsecured: $0.00                                                                  General Unsecured: $25.00       claim(s) that have
                                                                                                                                                                                             already been filed.
                                                                                  Total: $0.00                                                                              Total: $25.00    See paragraph 21.

59   RAGO BROTHERS       Barneys           855      10/14/201          Administrative: $0.00      RAGO BROTHERS       Barneys      3492      12/9/2019        Administrative: $14,491.50     This claim is a
                         New York,                      9                    Secured: $0.00       SHOE & LEATHER,     New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00     LLC                 Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                   General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                             already been filed.
                                                                                  Total: $0.00                                                                         Total: $14,491.50     See paragraph 21.

60   RIO SHEN            Barneys           4990      1/6/2020         Administrative: $63.20      RIO SHEN            Barneys      2290     11/22/2019           Administrative: $63.20      This claim is a
                         New York,                                           Secured: $0.00                           New York,                                         Secured: $0.00       duplicate of, amended
                         Inc.                                                 Priority: $0.00                         Inc.                                               Priority: $0.00     by, or superseded by,
                                                                   General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                             already been filed.
                                                                                 Total: $63.20                                                                              Total: $63.20    See paragraph 21.

61   ROY NEWMAN          Barneys           343      8/26/2019          Administrative: $0.00      ROY NEWMAN          Barneys       868     10/14/2019             Administrative: $0.00     This claim is a
                         New York,                                           Secured: $0.00                           New York,                                         Secured: $0.00       duplicate of, amended
                         Inc.                                                 Priority: $0.00                         Inc.                                               Priority: $0.00     by, or superseded by,
                                                                   General Unsecured: $0.00                                                              General Unsecured: $26,730.00       claim(s) that have
                                                                                                                                                                                             already been filed.
                                                                                  Total: $0.00                                                                         Total: $26,730.00     See paragraph 21.

62   SAWGRASS MILLS      Barneys           807      10/10/201            Administrative: $0.00    SAWGRASS MILLS      Barneys      4431     12/23/2019              Administrative: $0.00    This claim is a
     PHASE IV, L.L.C     New York,                      9                     Secured: $0.00      PHASE IV, L.L.C     New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                Priority: $100.00                        Inc.                                                Priority: $0.00    by, or superseded by,
                                                                          General Unsecured:                                                                         General Unsecured:      claim(s) that have
                                                                                   $70,282.53                                                                               $732,565.36      already been filed.
                                                                                                                                                                                             See paragraph 21.
                                                                           Total: $70,382.53                                                                          Total: $732,565.36
63   SAWGRASS MILLS      Barneys           5044      1/8/2020          Administrative: $0.00      SAWGRASS MILLS      Barneys      5045      1/8/2020               Administrative: $0.00    This claim is a
     PHASE IV, L.L.C     New York,                                           Secured: $0.00       PHASE IV, L.L.C     New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                         Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                   General Unsecured: $0.00                                                                          General Unsecured:      claim(s) that have
                                                                                                                                                                             $739,390.26     already been filed.
                                                                                  Total: $0.00                                                                                               See paragraph 21.
                                                                                                                                                                      Total: $739,390.26
64   SLOWEAR NY LTD      Barneys           4269     12/13/201     Administrative: $242,734.78     SLOWEAR NY LTD      Barneys      4267     12/13/2019       Administrative: $242,734.78     This claim is a
                         New York,                      9                      Secured: $0.00                         New York,                                           Secured: $0.00     duplicate of, amended
                         Inc.                                                   Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                   General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                             already been filed.
                                                                           Total: $242,734.78                                                                         Total: $242,734.78     See paragraph 21.


                                                                                                     Page 8 of 10
                                 19-36300-cgm                  Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                          Pg 39 of 40
                                                                                  Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                       Remaining Claim                                                 Reasoning
                            Debtor      Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name           #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed         Claim Amounts                      for Objection
65   SOFIA               Barneys          576      9/17/2019         Administrative: $0.00      SOFIA CASHMERES,    Barneys      1043      11/1/2019       Administrative: $43,865.00      This claim is a
     CASHMERES, LLC      New York,                                         Secured: $0.00       LLC                 New York,                                         Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                                Priority: $0.00    by, or superseded by,
                                                                 General Unsecured: $0.00                                                              General Unsecured: $25,790.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                                Total: $0.00                                                                         Total: $69,655.00     See paragraph 21.

66   SONG FOR THE        Barneys         4603     12/26/201      Administrative: $21,495.21     SONG FOR THE        Barneys      1048      11/4/2019        Administrative: $21,495.21     This claim is a
     MUTE PTY LTD        New York,                    9                     Secured: $0.00      MUTE PTY LTD        New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                          Total: $21,495.21                                                                          Total: $21,495.21     See paragraph 21.

67   THE CHEFS'          Barney's,       192      9/26/2019          Administrative: $0.00      THE CHEFS'          Barney's,     233      10/2/2019        Administrative: $1,999.85      This claim is a
     WAREHOUSE           Inc.                                              Secured: $0.00       WAREHOUSE WEST      Inc.                                              Secured: $0.00       duplicate of, amended
     WEST COAST LLC                                                         Priority: $0.00     COAST LLC                                                               Priority: $0.00    by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $6,212.29       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                                Total: $0.00                                                                          Total: $8,212.14     See paragraph 21.

68   THE CHEFS'          Barneys         638      9/26/2019          Administrative: $0.00      THE CHEFS'          Barneys       717      10/2/2019        Administrative: $1,999.85      This claim is a
     WAREHOUSE           New York,                                         Secured: $0.00       WAREHOUSE WEST      New York,                                         Secured: $0.00       duplicate of, amended
     WEST COAST LLC      Inc.                                               Priority: $0.00     COAST LLC           Inc.                                                Priority: $0.00    by, or superseded by,
                                                                 General Unsecured: $0.00                                                               General Unsecured: $6,212.29       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                                Total: $0.00                                                                          Total: $8,212.14     See paragraph 21.

69   TIBET HOME INC.     Barneys         971      10/17/201       Administrative: $9,225.00     TIBET HOME INC.     Barneys       990     10/17/2019         Administrative: $9,225.00     This claim is a
                         New York,                    9                     Secured: $0.00                          New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                            Total: $9,225.00                                                                          Total: $9,225.00     See paragraph 21.

70   TOMORROW IS         Barneys         191      8/16/2019            Administrative: $0.00    TOMORROW IS         Barneys       743      10/4/2019             Administrative: $0.00     This claim is a
     ANOTHER DAY         New York,                                          Secured: $0.00      ANOTHER DAY         New York,                                         Secured: $0.00       duplicate of, amended
                         Inc.                                           Priority: $28,680.00                        Inc.                                          Priority: $43,262.68     by, or superseded by,
                                                                        General Unsecured:                                                              General Unsecured: $4,935.05       claim(s) that have
                                                                                  $19,517.73                                                                                               already been filed.
                                                                                                                                                                     Total: $48,197.73     See paragraph 21.
                                                                          Total: $48,197.73
71   TR APPAREL, LLC     Barneys         354      8/26/2019     Administrative: $942,470.51     TR APPAREL, LLC     Barney's,     475     10/17/2019           Administrative: $869.12     This claim is a
     DBA THE ROW         New York,                                           Secured: $0.00     DBA THE ROW         Inc.                                              Secured: $0.00       duplicate of, amended
                         Inc.                                                 Priority: $0.00                                                                           Priority: $0.00    by, or superseded by,
                                                                 General Unsecured: $0.00                                                                        General Unsecured:        claim(s) that have
                                                                                                                                                                        $1,932,501.40      already been filed.
                                                                         Total: $942,470.51                                                                                                See paragraph 21.
                                                                                                                                                                 Total: $1,933,370.52
72   TUMI, INC           Barneys         3518     12/10/201      Administrative: $47,654.80     TUMI, INC           Barneys       303      8/21/2019        Administrative: $47,654.80     This claim is a
                         New York,                    9                     Secured: $0.00                          New York,                                          Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                       Inc.                                                 Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                                   General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                           already been filed.
                                                                          Total: $47,654.80                                                                          Total: $47,654.80     See paragraph 21.


                                                                                                   Page 9 of 10
                                19-36300-cgm                   Doc 933         Filed 08/06/20 Entered 08/06/20 15:58:53                          Main Document
                                                                                          Pg 40 of 40
                                                                                  Schedule 2 – Duplicate Claims

                                   Claim to be Disallowed                                                                       Remaining Claim                                            Reasoning
                            Debtor      Claim         Date                                                             Debtor    Claim
      Name of Claimant      Name           #         Filed          Claim Amounts                Name of Claimant       Name       #      Date Filed     Claim Amounts                     for Objection
73   UNITED              Barneys         5751      2/27/2020      Administrative: $4,337.00     UNITED              Barneys      5645      2/19/2020    Administrative: $4,337.00     This claim is a
     CORPORATE           New York,                                          Secured: $0.00      CORPORATE           New York,                                     Secured: $0.00      duplicate of, amended
     BRIDGE SA DE CV     Inc.                                                 Priority: $0.00   BRIDGE SA DE CV     Inc.                                            Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                              General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                           Total: $4,337.00                                                                      Total: $4,337.00     See paragraph 21.

74   VALERIE ULENE       Barneys         3765     12/11/201       Administrative: $1,000.00     VALERIE ULENE       Barneys      2088     11/19/2019    Administrative: $1,000.00     This claim is a
                         New York,                    9                     Secured: $0.00                          New York,                                     Secured: $0.00      duplicate of, amended
                         Inc.                                                 Priority: $0.00                       Inc.                                            Priority: $0.00   by, or superseded by,
                                                                 General Unsecured: $0.00                                                              General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                           Total: $1,000.00                                                                      Total: $1,000.00     See paragraph 21.

75   VERONICA            Barneys         5713     2/24/2020        Administrative: $180.63      VERONICA MORAGA     Barneys      3835     12/12/2019     Administrative: $180.63      This claim is a
     MORAGA              New York,                                         Secured: $0.00                           New York,                                    Secured: $0.00       duplicate of, amended
                         Inc.                                               Priority: $0.00                         Inc.                                          Priority: $0.00     by, or superseded by,
                                                                 General Unsecured: $0.00                                                              General Unsecured: $0.00       claim(s) that have
                                                                                                                                                                                      already been filed.
                                                                             Total: $180.63                                                                        Total: $180.63     See paragraph 21.



     TOTALS                                                                 $13,387,788.35                                                                        $23,372,619.77




                                                                                                  Page 10 of 10
